2020 WI 91

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP2038


COMPLETE TITLE:        Donald J. Trump, Michael R. Pence and Donald J.
                       Trump for President, Inc.,
                                 Plaintiffs-Appellants,
                            v.
                       Joseph R. Biden, Kamala D. Harris, Milwaukee
                       County Clerk c/o George L. Christenson,
                       Milwaukee County Board of Canvassers c/o Tim
                       Posnanski, Wisconsin Elections Commission, Ann
                       S. Jacobs, Dane County Clerk c/o Scott McDonell
                       and Dane County Board of Canvassers c/o Alan
                       Arnsten,
                                 Defendants-Respondents.

                        ON PETITION TO BYPASS COURT OF APPEALS, REVIEW
                               OF DECISION OF THE CIRCUIT COURT

OPINION FILED:         December 14, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 12, 2020

SOURCE OF APPEAL:
   COURT:              Circuit Court
   COUNTY:             Milwaukee
   JUDGE:              Stephen A. Simanek

JUSTICES:
HAGEDORN, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined.
DALLET and KAROFSKY, JJ., filed a concurring opinion. HAGEDORN,
J., filed a concurring opinion, in which ANN WALSH BRADLEY, J.,
joined. ROGGENSACK, C.J., filed a dissenting opinion, in which
ZIEGLER and REBECCA GRASSL BRADLEY, JJ., joined. ZIEGLER, J.,
filed a dissenting opinion, in which ROGGENSACK, C.J., and
REBECCA GRASSL BRADLEY, J., joined. REBECCA GRASSL BRADLEY, J.,
filed a dissenting opinion, in which ROGGENSACK, C.J., and
ZIEGLER, J., joined.
NOT PARTICIPATING:



ATTORNEYS:
     For the plaintiffs-appellants, a brief was filed by James R.
Troupis and Troupis Law Office, Cross Plains, and R. George Burnett
and Conway, Olejniczak & Jerry S.C., Green Bay.      Oral argument
presented by James R. Troupis.


     For the defendants-respondents Joseph R. Biden and Kamala D.
Harris, a brief was filed by Matthew W. O’Neill and Fox, O’Neill
& Shannon, S.C., Milwaukee, Charles G. Curtis, Jr., Michelle M.
Umberger, Will M. Conley and Perkins Coie LLP, Madison, and John
M. Devaney (pro hac vice) and Perkins Coie LLP, Washington, D.C.
Oral argument was presented by John M. Devaney.


     For the defendants-respondents Wisconsin Elections Commission
and Ann S. Jacobs,    oral argument was presented by assistant
attorney general Colin T. Roth.




                                  2
                                                         2020 WI 91
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.   2020AP2038
(L.C. No.   2020CV2514 & 2020CV7092)

STATE OF WISCONSIN                     :              IN SUPREME COURT

Donald J. Trump, Michael R. Pence and Donald J.
Trump for President, Inc.,

            Plaintiffs-Appellants,

      v.                                                       FILED
Joseph R. Biden, Kamala D. Harris, Milwaukee
County Clerk c/o George L. Christenson,                   DEC 14, 2020
Milwaukee County Board of Canvassers c/o Tim
Posnanski, Wisconsin Elections Commission, Ann                Sheila T. Reiff
                                                          Clerk of Supreme Court
S. Jacobs, Dane County Clerk c/o Scott McDonell
and Dane County Board of Canvassers c/o Alan
Arnsten,

            Defendants-Respondents.



HAGEDORN, J., delivered the majority opinion of the Court, in which
ANN WALSH BRADLEY, DALLET, and KAROFSKY, JJ., joined. DALLET and
KAROFSKY, JJ., filed a concurring opinion. HAGEDORN, J., filed a
concurring opinion, which ANN WALSH BRADLEY, J., joined.
ROGGENSACK, C.J., filed a dissenting opinion, in which ZIEGLER and
REBECCA GRASSL BRADLEY, JJ., joined.        ZIEGLER, J., filed a
dissenting opinion, in which ROGGENSACK, C.J., and REBECCA GRASSL
BRADLEY, J., joined.      REBECCA GRASSL BRADLEY, J., filed a
dissenting opinion, in which ROGGENSACK, C.J., and ZIEGLER, J.,
joined.




      APPEAL from a judgment and an order of the Circuit Court for
Milwaukee County, Stephen A. Simanek, Reserve Judge.           Affirmed.
                                                                      No.   2020AP2038




      ¶1        BRIAN HAGEDORN, J.       In the 2020 presidential election,

the   initial      Wisconsin    county    canvasses       showed   that     Wisconsin

voters selected Joseph R. Biden and Kamala D. Harris as the

recipients        of     Wisconsin's     electoral       college      votes.      The

petitioners1 (collectively, the "Campaign") bring an action under

Wis. Stat. § 9.01 (2017-18)2 seeking to invalidate a sufficient

number     of    Wisconsin     ballots    to    change    Wisconsin's       certified

election results.          Specifically, the Campaign seeks to invalidate

the ballots——either directly or through a drawdown——of more than

220,000 Wisconsin voters in Dane and Milwaukee Counties.

      ¶2        The Campaign focuses its objections on four different

categories of ballots——each applying only to voters in Dane County

and Milwaukee County.          First, it seeks to strike all ballots cast

by voters who claimed indefinitely confined status since March 25,

2020.      Second, it argues that a form used for in-person absentee

voting is not a "written application" and therefore all in-person

absentee ballots should be struck.                     Third, it maintains that
municipal       officials     improperly       added    witness    information     on

absentee        ballot    certifications,      and     that   these    ballots    are

therefore invalid.         Finally, the Campaign asserts that all ballots

collected at "Democracy in the Park," two City of Madison events

in late September and early October, were illegally cast.

      1The petitioners are Donald J. Trump, Michael R. Pence, and
Donald J. Trump for President, Inc.
      2All subsequent references to the Wisconsin Statutes are to
the 2017-18 version.

                                           2
                                                                   No.        2020AP2038



      ¶3      We conclude the Campaign is not entitled to the relief

it seeks. The challenge to the indefinitely confined voter ballots

is meritless on its face, and the other three categories of ballots

challenged fail under the doctrine of laches.



                                  I.   BACKGROUND

      ¶4      After   all    votes     were   counted       and   canvassing         was

completed for the 2020 presidential election contest, the results

showed that Vice President Biden and Senator Harris won Wisconsin

by   20,427    votes.       The   Campaign    sought    a    recount     in    two    of

Wisconsin's 72 counties——Milwaukee and Dane.                The Milwaukee County

Elections Commission and the Dane County Board of Canvassers

conducted the recount and certified the results.                       The recount

increased the margin of victory for Vice President Biden and

Senator Harris to 20,682 votes.

      ¶5      The Campaign appealed those decisions in a consolidated

appeal to the circuit court under Wis. Stat. § 9.01(6)(a), naming

Vice President Biden, Senator Harris, the Wisconsin Elections
Commission (WEC), and several election officials as respondents.3

The circuit court4 affirmed the determinations of the Dane County

Board of Canvassers and the Milwaukee County Elections Commission



      3Also named were Milwaukee County Clerk c/o George L.
Christenson, Milwaukee County Board of Canvassers c/o Tim
Posnanski, Ann S. Jacobs, Dane County Clerk c/o Scott McDonell,
and Dane County Board of Canvassers c/o Alan Arnsten.
      4The consolidated appeals were assigned to Reserve Judge
Stephen A. Simanek.

                                         3
                                                                          No.    2020AP2038



in full.       The Campaign appealed and filed a petition for bypass,

which we granted.



                                  II.    DISCUSSION

       ¶6      The    Campaign        asks       this     court     to      reverse    the

determinations of the Dane County Board of Canvassers and the

Milwaukee       County      Elections    Commission         with      respect    to   four

categories      of   ballots     it    argues      were    unlawfully       cast.5     The

respondents argue that all ballots were cast in compliance with

the law, or at least that the Campaign has not shown otherwise.

They       further   maintain    that    a     multitude       of   legal      doctrines——

including laches, equitable estoppel, unclean hands, due process,

and    equal     protection——bar         the      Campaign      from     receiving     its

requested relief.           We agree that the challenge to the indefinitely

confined voter ballots is without merit, and that laches bars the

relief the Campaign seeks on the three remaining categories of

challenged ballots.


                       A.    Indefinitely Confined Voters

       ¶7      Wisconsin       allows        voters       to      declare       themselves

indefinitely         confined,        provided      they       meet      the    statutory

requirements.         See Wis. Stat. § 6.86(2)(a).6                   These individuals

       We may set aside or modify the determination if "a provision
       5

of law" is "erroneously interpreted" and "a correct interpretation
compels a particular action." Wis. Stat. § 9.01(8). We accept
the findings of fact unless a factual finding "is not supported by
substantial evidence." Id.
       6   Wisconsin Stat. § 6.86(2)(a) provides:

                                             4
                                                                  No.     2020AP2038



are not required to provide photo identification to obtain an

absentee ballot. Id.    On March 25, 2020, the Dane and Milwaukee

County Clerks issued guidance on Facebook suggesting all voters

could declare themselves indefinitely confined because of the

pandemic and the governor's then-existing Safer-at-Home Order.

This court unanimously deemed that advice incorrect on March 31,

2020, and we noted that "the WEC guidance . . . provides the

clarification on the purpose and proper use of the indefinitely

confined status that is required at this time."             The county clerks

immediately updated their advice in accordance with our decision.

     ¶8    The   Campaign     does     not    challenge     the     ballots      of

individual voters.     Rather, the Campaign argues that all voters

claiming   indefinitely     confined       status   since   the    date    of   the

erroneous Facebook advice should have their votes invalidated,

whether they are actually indefinitely confined or not.                   Although

the number of individuals claiming indefinitely confined status

has increased throughout the state, the Campaign asks us to apply

this blanket invalidation of indefinitely confined voters only to
ballots cast in Dane and Milwaukee Counties, a total exceeding

     An elector who is indefinitely confined because of age,
     physical illness or infirmity or is disabled for an
     indefinite period may by signing a statement to that
     effect require that an absentee ballot be sent to the
     elector automatically for every election.            The
     application form and instructions shall be prescribed by
     the commission, and furnished upon request to any
     elector by each municipality. The envelope containing
     the absentee ballot shall be clearly marked as not
     forwardable. If any elector is no longer indefinitely
     confined, the elector shall so notify the municipal
     clerk.

                                       5
                                                                 No.      2020AP2038



28,000 votes.           The Campaign's request to strike indefinitely

confined voters in Dane and Milwaukee Counties as a class without

regard to whether any individual voter was in fact indefinitely

confined has no basis in reason or law; it is wholly without merit.



                                     B.    Laches

     ¶9        Three additional categories of ballots are challenged by

the Campaign. In Milwaukee and Dane Counties, the Campaign asserts

all in-person absentee votes were cast unlawfully without an

application, and that all absentee ballots with certifications

containing witness address information added by the municipal

clerks    were       improperly     counted.     Additionally,      the    Campaign

challenges all ballots returned at the City of Madison's "Democracy

in the Park" events.

     ¶10       All     three   of     these    challenges    fail      under     the

longstanding and well-settled doctrine of laches.                      "Laches is

founded on the notion that equity aids the vigilant, and not those

who sleep on their rights to the detriment of the opposing party."
State     ex    rel.    Wren   v.    Richardson,    2019 WI 110,       ¶14,   389
Wis. 2d 516, 936 N.W.2d 587.              Application of laches is within the

court's discretion upon a showing by the party raising the claim

of unreasonable delay, lack of knowledge the claim would be raised,

and prejudice. Id., ¶15.

     ¶11       For obvious reasons, laches has particular import in the

election context.         As one noted treatise explains:

     Extreme diligence and promptness are required in
     election-related matters, particularly where actionable

                                           6
                                                     No.   2020AP2038


     election practices are discovered prior to the election.
     Therefore, laches is available in election challenges.
     In fact, in election contests, a court especially
     considers the application of laches. Such doctrine is
     applied because the efficient use of public resources
     demands that a court not allow persons to gamble on the
     outcome of an election contest and then challenge it
     when dissatisfied with the results, especially when the
     same challenge could have been made before the public is
     put through the time and expense of the entire election
     process. Thus if a party seeking extraordinary relief
     in an election-related matter fails to exercise the
     requisite diligence, laches will bar the action.
29 C.J.S. Elections § 459 (2020) (footnotes omitted).

     ¶12   Although it disagrees the elements were satisfied here,

the Campaign does not dispute the proposition that laches may bar

an untimely election challenge.       This principle appears to be

recognized   and   applied   universally.   See,   e.g.,   Jones   v.

Markiewicz-Qualkinbush, 842 F.3d 1053, 1060–61 (7th Cir. 2016)

("The obligation to seek injunctive relief in a timely manner in

the election context is hardly a new concept.").7     This case may

     7 See also Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir.
1990), cert. denied, 501 U.S. 1206 (1991) ("The candidate's and
party's claims to be respectively a serious candidate and a serious
party with a serious injury become less credible by their having
slept on their rights."); Soules v. Kauaians for Nukolii Campaign
Comm., 849 F.2d 1176, 1180 (9th Cir. 1988) ("Although adequate
explanation for failure to seek preelection relief has been held
to exist where, for example, the party challenging the election
had no opportunity to seek such relief, if aggrieved parties,
without adequate explanation, do not come forward before the
election, they will be barred from the equitable relief of
overturning the results of the election." (citation omitted));
Hendon v. North Carolina State Bd. of Elections, 710 F.2d 177, 182
(4th Cir. 1983) ("[F]ailure to require pre-election adjudication
would 'permit, if not encourage, parties who could raise a claim
to lay by and gamble upon receiving a favorable decision of the
electorate and then, upon losing, seek to undo the ballot results
in a court action.'"); Perry v. Judd, 471 Fed. App'x 219, 220 (4th
Cir. 2012) ("Movant had every opportunity to challenge the various
                                  7
                                                     No.   2020AP2038




Virginia ballot requirements at a time when the challenge would
not have created the disruption that this last-minute lawsuit
has."); McClung v. Bennett, 235 P.3d 1037, 1040 (Ariz. 2010)
("McClung's belated prosecution of this appeal . . . would warrant
dismissal on the grounds of laches, because his dilatory conduct
left Sweeney with only one day to file his response brief,
jeopardized election officials' timely compliance with statutory
deadlines, and required the Court to decide this matter on an
unnecessarily accelerated basis." (citations omitted)); Smith v.
Scioto Cnty. Bd. of Elections, 918 N.E.2d 131, 133-34 (Ohio 2009)
("Appellees could have raised their claims in a timely pre-election
protest to the petition. 'Election contests may not be used as a
vehicle for asserting an untimely protest.'" (citations omitted));
Clark v. Pawlenty, 755 N.W.2d 293, 301 (Minn. 2008) (applying
laches to bar election challenge where "[t]he processes about which
petitioners complain are not new"); State ex rel. SuperAmerica
Grp. v. Licking Cnty. Bd. of Elections, 685 N.E.2d 507, 510 (Ohio
1997) ("In election-related matters, extreme diligence and
promptness are required. Extraordinary relief has been routinely
denied in election-related cases based on laches."); Tully v.
State, 574 N.E.2d 659, 663 (Ill. 1991) (applying laches to bar
challenge to an automatic retirement statute where a retired judge
"was at least constructively aware of the fact that his seat was
declared vacant" and an election had already taken place to replace
him); Lewis v. Cayetano, 823 P.2d 738, 741 (Haw. 1991) ("We apply
the doctrine of laches . . . because efficient use of public
resources demand that we not allow persons to gamble on the outcome
of the election contest then challenge it when dissatisfied with
the results, especially when the same challenge could have been
made before the public is put through the time and expense of the
entire election process."); Evans v. State Election Bd. of State
of Okla., 804 P.2d 1125, 1127 (Okla. 1990) ("It is well settled
that one who seeks to challenge or correct an error of the State
Election Board will be barred by laches if he does not act with
diligence."); Thirty Voters of Kauai Cnty. v. Doi, 599 P.2d 286,
288 (Haw. 1979) ("The general rule is that if there has been
opportunity to correct any irregularities in the election process
or in the ballot prior to the election itself, plaintiffs will
not, in the absence of fraud or major misconduct, be heard to
complain of them afterward."); Harding v. State Election Board,
170 P.2d 208, 209 (Okla. 1946) (per curiam) ("[I]t is manifest
that time is of the essence and that it was the duty of the
petitioner to proceed with utmost diligence in asserting in a
proper forum his claimed rights.      The law favors the diligent
rather than the slothful."); Mehling v. Moorehead, 14 N.E.2d 15,
20 (Ohio 1938) ("So in this case, the election, having been held,
                                8
                                                                         No.     2020AP2038



be a paradigmatic example of why. The relevant election officials,

as   well   as    Vice   President    Biden         and   Senator    Harris,      had    no

knowledge a claim to these broad categories of challenges would

occur.      The    Campaign's      delay       in    raising       these    issues      was

unreasonable in the extreme, and the resulting prejudice to the

election    officials,     other     candidates,          voters    of     the   affected

counties, and to voters statewide, is obvious and immense.                         Laches

is more than appropriate here; the Campaign is not entitled to the

relief it seeks.




should not be disturbed when there was full opportunity to correct
any irregularities before the vote was cast."); Kewaygoshkum v.
Grand Traverse Band Election Bd., 2008-1199-CV-CV, 2008-1200-CV-
CV, 2008 WL 6196207, at *7 (Grand Traverse Band of Ottawa and
Chippewa Indians Tribal Judiciary 2008) (en banc) ("In the instant
case, nearly all of the allegations by both Plaintiffs against the
Election Board relate to actions taken (or not taken) by the
Election Board prior to the general election . . . . [T]hey are
not timely raised at this point and should be barred under the
doctrine of laches."); Moore v. City of Pacific, 534 S.W.2d 486,
498 (Mo. Ct. App. 1976) ("Where actionable election practices are
discovered prior to the election, injured persons must be diligent
in seeking relief."); Kelly v. Commonwealth, No. 68 MAP 2020, 2020
WL 7018314, at *1 (Penn. Nov. 28, 2020) (applying laches to bar a
challenge to a mail-in voting law where challengers could have
brought their claim anytime after the law's enactment more than a
year prior but instead waited until after the 2020 General
Election); Bowyer v. Ducey, CV-20-02321-PHX-DJH, 2020 WL 7238261,
at *10 (D. Ariz. Dec. 9, 2020) (applying laches to bar claims where
"affidavits or declarations upon which Plaintiffs rely clearly
shows that the basis for each of these claims was either known
well before Election Day or soon thereafter"); King v. Witmer,
Civ. No. 20-13134, 2020 WL 7134198, at *7 (E.D. Mich. Dec. 7, 2020)
("If Plaintiffs had legitimate claims regarding whether the
treatment of election challengers complied with state law, they
could have brought their claims well in advance of or on Election
Day——but they did not.").

                                           9
                                                                 No.   2020AP2038



                           1.   Unreasonable Delay

     ¶13    First, the respondents must prove that the Campaign

unreasonably delayed in bringing the challenge.                What constitutes

an unreasonable delay varies and "depends on the facts of a

particular case."        Wis. Small Bus. United, Inc. v. Brennan, 2020
WI 69, ¶14, 393 Wis. 2d 308, 946 N.W.2d 101. As we have explained:

     [U]nreasonable delay in laches is based not on what
     litigants know, but what they might have known with the
     exercise of reasonable diligence.       This underlying
     constructive knowledge requirement arises from the
     general rule that ignorance of one's legal rights is not
     a reasonable excuse in a laches case. Where the question
     of laches is in issue, the plaintiff is chargeable with
     such knowledge as he might have obtained upon inquiry,
     provided the facts already known by him were such as to
     put a man of ordinary prudence upon inquiry. To be sure,
     what we expect will vary from case to case and litigant
     to litigant. But the expectation of reasonable diligence
     is firm nonetheless.
Wren,     389 Wis. 2d 516,   ¶20    (citations        and   quotation    marks

omitted).       Here, the Campaign unreasonably delayed with respect to

all three categories of challenged ballots.

     ¶14    Regarding the Campaign's first challenge, Wisconsin law
provides that a "written application" is required before a voter

can receive an absentee ballot, and that any absentee ballot issued

without    an     application   cannot      be   counted.      See   Wis.   Stat.

§ 6.86(1)(ar); Wis. Stat. § 6.84(2).             The Campaign argues all in-

person absentee votes in Dane and Milwaukee Counties were cast

without the required application.

     ¶15    But both counties did use an application form created,

approved,       and   disseminated    by   the   chief    Wisconsin    elections
agency.     This form, now known as EL-122, is entitled "Official

                                       10
                                                     No.   2020AP2038



Absentee Ballot Application/Certification."      It was created in

2010 in an effort to streamline paperwork following the 2008

election, and has been available and in use ever since.

     ¶16   The Campaign does not challenge that any individual

voters' ballots lacked an application——an otherwise appropriate

and timely issue.    Rather, the Campaign argues this "application"

is not an application, or that municipal clerks do not give this

form to voters before distributing the ballot, in contravention of

the statutes.8 Regardless of the practice used, the Campaign would

like to apply its challenge to the sufficiency of EL-122 to strike

170,140 votes in just two counties——despite the form's use in

municipalities throughout the state.9      Waiting until after an

election to challenge the sufficiency of a form application in use

statewide for at least a decade is plainly unreasonable.

     ¶17   The second category of ballots challenged are those with

certificates containing witness address information added by a

municipal clerk.      Absentee ballots must be witnessed, and the

witness must provide their name, signature, and address on the
certification (printed on the back side of the envelope in which

the absentee ballot is ultimately sealed).    Wis. Stat. § 6.87(2),

(4)(b)1., (6d).     While a witness address must be provided on the


     8 According to the findings of fact, the practice in Dane and
Milwaukee Counties is that the application portion of the envelope
is completed and shown to an official before the voter receives a
ballot.
     9 In its findings of fact, the circuit court concluded that
651,422 voters throughout the state used Form EL-122 in the 2020
presidential election.

                                  11
                                                          No.   2020AP2038



certification for the corresponding ballot to be counted, the

statute is silent as to what portion of an address the witness

must provide.    § 6.87(6d).

     ¶18   The process of handling missing witness information is

not new; election officials followed guidance that WEC created,

approved, and disseminated to counties in October 2016.             It has

been relied on in 11 statewide elections since, including in the

2016 presidential election when President Trump was victorious in

Wisconsin.     The Campaign nonetheless now seeks to strike ballots

counted in accordance with that guidance in Milwaukee and Dane

Counties, but not those counted in other counties that followed

the same guidance. The Campaign offers no reason for waiting years

to challenge this approach, much less after this election.            None

exists.

     ¶19   Finally, the City of Madison held events on September

27, 2020, and October 3, 2020, dubbed "Democracy in the Park."          At

these events, sworn city election inspectors collected completed

absentee ballots.      The city election inspectors also served as
witnesses if an elector brought an unsealed, blank ballot.              No

absentee     ballots   were   distributed,   and   no   absentee    ballot

applications were accepted or distributed at these events.

     ¶20   The Campaign characterizes these events as illegal early

in-person absentee voting.       When the events were announced, an

attorney for the Wisconsin Legislature sent a warning letter to

the City of Madison suggesting the events were illegal.            The City

of Madison responded that the events were legally compliant,
offering reasons why.     Although these events and the legislature's
                                    12
                                                               No.    2020AP2038



concerns were widely publicized, the Campaign never challenged

these events, nor did any other tribunal determine they were

unlawful.

     ¶21    The Campaign now asks us to determine that all 17,271

absentee ballots collected during the "Democracy in the Park"

events were illegally cast.             Once again, when the events were

announced, the Campaign could have challenged its legality.                  It

did not.    Instead, the Campaign waited until after the election——

after municipal officials, the other candidates, and thousands of

voters relied on the representations of their election officials

that these events complied with the law.             The Campaign offers no

justification for this delay; it is patently unreasonable.

     ¶22    The time to challenge election policies such as these is

not after all ballots have been cast and the votes tallied.

Election    officials   in      Dane   and   Milwaukee   Counties    reasonably

relied on the advice of Wisconsin's statewide elections agency and

acted upon it.     Voters reasonably conformed their conduct to the

voting policies communicated by their election officials.               Rather
than raise its challenges in the weeks, months, or even years

prior, the Campaign waited until after the votes were cast.                 Such

delay in light of these specific challenges is unreasonable.



                           2.    Lack of Knowledge

     ¶23    The   second     element     of    laches    requires    that   the

respondents lacked knowledge that the Campaign would bring these




                                        13
                                                               No.   2020AP2038



claims.10    The respondents all assert they were unaware that the

Campaign would challenge various election procedures after the

election, and nothing in the record suggests otherwise.                On the

record before us, this is sufficient to satisfy this element.              See

Brennan, 393 Wis. 2d 308, ¶18.



                             3.    Prejudice

     ¶24     Finally, the respondents must also prove that prejudice

results from the Campaign's unreasonable delay.           "What amounts to

prejudice . . . depends upon the facts and circumstances of each

case, but it is generally held to be anything that places the party

in a less favorable position."       Wren, 389 Wis. 2d 516, ¶32.

     ¶25    With respect to in-person absentee ballot applications,

local     election   officials    used    form   EL-122   in    reliance    on

longstanding guidance from WEC.           Penalizing the voters election

officials serve and the other candidates who relied                   on this

longstanding guidance is beyond unfair.          The Campaign sat on its

hands, waiting until after the election, despite the fact that
this "application" form was in place for over a decade.              To strike


     10 While our cases have identified this element as a general
requirement for laches, it does not always appear to be applicable.
To some extent, this requirement focuses on the ability of the
asserting party to mitigate any resulting prejudice when notice is
provided. But this may not be possible in all types of claims.
Most jurisdictions do not identify lack of knowledge as a separate,
required element in every laches defense. See, e.g., Hart v. King,
470 F. Supp. 1195, 1198 (D. Haw. 1979) (holding that laches barred
relief in federal court notwithstanding plaintiffs' unsuccessful
pre-election suit in state court).      In any event, we have no
difficulty finding this element satisfied here.

                                     14
                                                         No.   2020AP2038



ballots cast in reliance on the guidance now, and to do so only in

two counties, would violate every notion of equity that undergirds

our electoral system.

     ¶26   As for the ballots to which witness address information

was added, the election officials relied on this statewide advice

and had no reason to question it.      Waiting until after the election

to raise the issue is highly prejudicial.            Applying any new

processes to two counties, and not statewide, is also unfair to

nearly everyone involved in the election process, especially the

voters of Dane and Milwaukee Counties.

     ¶27   Finally, the respondents, and indeed all voters, are

prejudiced if the ballots collected at the "Democracy in the Park"

events are invalidated.    Voters were encouraged to utilize the

events, and 17,000 voters did so in reliance on representations

that the process they were using complied with the law.        Striking

these ballots would disenfranchise voters who did nothing wrong

when they dropped off their ballot where their local election

officials told them they could.
     ¶28   In short, if the relief the Campaign sought was granted,

it would invalidate nearly a quarter of a million ballots cast in

reliance on interpretations of Wisconsin's election laws that were

well-known before election day.        It would apply new interpretive

guidelines retroactively to only two counties.        Prejudice to the

respondents is abundantly clear.       Brennan, 393 Wis. 2d 308, ¶25.




                                  15
                                                              No.     2020AP2038



                                4.   Discretion

     ¶29   Whether to apply laches remains "within our equitable

discretion." Id., ¶26.     Doing so here is more than equitable; it

is the only just resolution of these claims.

     ¶30   To the extent we have not made this clear in the past,

we do so now.       Parties bringing election-related claims have a

special    duty    to   bring    their     claims   in   a   timely    manner.

Unreasonable delay in the election context poses a particular

danger——not just to municipalities, candidates, and voters, but to

the entire administration of justice.             The issues raised in this

case, had they been pressed earlier, could have been resolved long

before the election.      Failure to do so affects everyone, causing

needless litigation and undermining confidence in the election

results.   It also puts courts in a difficult spot.             Interpreting

complicated election statutes in days is not consistent with best

judicial practices.      These issues could have been brought weeks,

months, or even years earlier.             The resulting emergency we are

asked to unravel is one of the Campaign's own making.11
     ¶31   The claims here are not of improper electoral activity.

Rather, they are technical issues that arise in the administration

of every election.      In each category of ballots challenged, voters



     11Our decision that the Campaign is not entitled to the relief
it seeks does not mean the legal issues presented are foreclosed
from further judicial scrutiny. Wisconsin law provides sufficient
mechanisms for challenging unlawful WEC guidance or unlawful
municipal election practices.    Nothing in our decision denying
relief to the Campaign would affect the right of another party to
raise substantive challenges.

                                      16
                                                        No.   2020AP2038



followed every procedure and policy communicated to them, and

election officials in Dane and Milwaukee Counties followed the

advice of WEC where given.       Striking these votes now——after the

election, and in only two of Wisconsin's 72 counties when the

disputed practices were followed by hundreds of thousands of

absentee voters statewide——would be an extraordinary step for this

court to take.12   We will not do so.



                          III.    CONCLUSION

     ¶32   Our laws allow the challenge flag to be thrown regarding

various aspects of election administration.     The challenges raised

by the Campaign in this case, however, come long after the last

play or even the last game; the Campaign is challenging the

rulebook adopted before the season began.      Election claims of this

type must be brought expeditiously.       The Campaign waited until

after the election to raise selective challenges that could have

been raised long before the election.      We conclude the challenge

to indefinitely confined voter ballots is without merit, and that
laches bars relief on the remaining three categories of challenged

ballots.   The Campaign is not entitled to relief, and therefore




     12 Granting the relief requested by the Campaign may even by
unconstitutional.    See Bush v. Gore, 531 U.S. 98, 104-05 (per
curiam) ("The right to vote is protected in more than the initial
allocation of the franchise. Equal protection applies as well to
the manner of its exercise. Having once granted the right to vote
on equal terms, the State may not, by later arbitrary and disparate
treatment, value one person's vote over that of another.").

                                   17
                                                      No.   2020AP2038



does not succeed in its effort to strike votes and alter the

certified winner of the 2020 presidential election.

    By the Court.—The judgment of the circuit court is affirmed.




                               2
                                                        No. 2020AP2038.rfd&jjk
     ¶33    REBECCA     FRANK           DALLET       and       JILL        J.

KAROFSKY, JJ.     (concurring).    As acknowledged by the President's

counsel at oral argument, the President would have the people of

this country believe that fraud took place in Wisconsin during the

November 3, 2020 election.        Nothing could be further from the

truth.     The President failed to point to even one vote cast in

this election by an ineligible voter; yet he asks this court to

disenfranchise over 220,000 voters.              The circuit court, whose

decision we affirm, found no evidence of any fraud.
     ¶34    The evidence does show that, despite a global pandemic,

more than 3.2 million Wisconsinites performed their civic duty.

More importantly as it relates to this lawsuit, these voters

followed the rules that were in place at the time.                To borrow

Justice Hagedorn's metaphor, Wisconsin voters complied with the

election rulebook. No penalties were committed and the final score

was the result of a free and fair election.

     ¶35    For the foregoing reasons, we concur.




                                    1
                                                               No.   2020AP2038.bh


     ¶36       BRIAN HAGEDORN, J.      (concurring).    I agree, of course,

with the majority opinion I authored holding that the petitioners1

(collectively, the "Campaign") are not entitled to the relief they

seek.     But I understand the desire for at least some clarity

regarding       the   underlying    election   administration        issues.    A

comprehensive analysis is not possible or appropriate in light of

the abbreviated nature of this review and the limited factual

record in an action under Wis. Stat. § 9.01 (2017-18).2                 However,

I do think we can be of some assistance, and will endeavor to

address in some measure the categories of ballots the majority

opinion properly applies laches to.

     ¶37       Beyond its challenge to indefinitely confined voters, an

issue the court's opinion quickly and appropriately dispenses

with,    the    Campaign   raises    challenges   to   three    categories     of

ballots:       (1) all in-person absentee ballots in Dane and Milwaukee

Counties for want of an absentee ballot application; (2) all

absentee ballots in Dane and Milwaukee Counties where municipal

officials added witness address information on the certification;
and (3) all ballots collected at two City of Madison "Democracy in

the Park" events occurring in late September and early October.                 I

begin with some background, and address each while remaining

mindful of the limited nature of this review.




     1 The petitioners are Donald J. Trump, Michael R. Pence, and
Donald J. Trump for President, Inc.
     2 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version.

                                        1
                                                               No.   2020AP2038.bh


                            I.    LEGAL BACKGROUND

     ¶38   Elections in Wisconsin are governed by Chapters five

through 12 of the Wisconsin Statutes.            In applying these laws, we

have a long history of construing them to give effect to the

ascertainable       will   of    the    voter,   notwithstanding       technical

noncompliance with the statutes.             Roth v. Lafarge Sch. Dist. Bd.

of Canvassers, 2004 WI 6, ¶19, 268 Wis. 2d 335, 677 N.W.2d 599.3

This longstanding practice is confirmed in statute.                    Wisconsin

Stat. § 5.01(1) says, "Except as otherwise provided, chs. 5 to 12

shall be construed to give effect to the will of the electors, if

that can be ascertained from the proceedings, notwithstanding

informality    or    failure     to    fully   comply   with   some    of   their

provisions."    So generally, when ballots are challenged, they are

counted if the will of the voter can be ascertained.

     ¶39   Wisconsin looks quite a bit more skeptically, however,

at absentee ballots.       Wisconsin Stat. § 6.84(2) provides:

     Notwithstanding [Wis. Stat. §] 5.01(1), with respect to
     matters relating to the absentee ballot process, [Wis.
     Stat. §§] 6.86, 6.87(3) to (7) and 9.01(1)(b)2. and 4.
     shall be construed as mandatory.      Ballots cast in

     3 See also State ex rel. Wood v. Baker, 38 Wis. 71, 89 (1875)
("It would be a fraud on the constitution to hold them
disfranchised without notice or fault. They went to the election
clothed with a constitutional right of which no statute could strip
them, without some voluntary failure on their own part to furnish
statutory proof of right. And it would be monstrous in us to give
such an effect to the registry law, against its own spirit and in
violation of the letter and spirit of the constitution."); State
ex rel. Blodgett v. Eagan, 115 Wis. 2d 417, 421, 91 N.W. 984 (1902)
("when the intention of the voter is clear, and there is no
provision of statute declaring that such votes shall not be
counted, such intention shall prevail"); Roth v. Lafarge Sch. Dist.
Bd. of Canvassers, 2004 WI 6, ¶¶19-25, 268 Wis. 2d 335, 677
N.W.2d 599 (collecting cases).

                                         2
                                                        No.   2020AP2038.bh

       contravention of the procedures specified in those
       provisions may not be counted.     Ballots counted in
       contravention of the procedures specified in those
       provisions may not be included in the certified result
       of any election.
This tells us that, to the extent an absentee ballot does not

comply with certain statutory requirements, it may not be counted.4

       ¶40   Our review in this case is of the determinations of the

board of canvassers and elections commission.         The determination

shall be "set aside or modif[ied]" if the board of canvassers or

elections commission "has erroneously interpreted a provision of

law and a correct interpretation compels a particular action."

§ 9.01(8)(d).       We "may not substitute [our] judgment for that of

the board of canvassers . . . as to the weight of the evidence on

any disputed findings of fact." Id.   However, findings of fact

"not supported by substantial evidence" shall be set aside. Id.

Legal conclusions made by the board of canvassers or elections

commission are reviewed independently.          Roth, 268 Wis. 2d 335,

¶15.

       ¶41   With this framework in mind, I turn to the three specific

categories of ballots challenged here.



              II.   IN-PERSON ABSENTEE BALLOT APPLICATIONS

       ¶42   Wisconsin Stat. § 6.86(1)(ar) says that "the municipal

clerk shall not issue an absentee ballot unless the clerk receives


       Wisconsin courts have had few opportunities to opine on this
       4

statute.    The court appeals noted in a 2001 case:        "Section
6.84(2)'s strict construction requirement, applicable to statutes
relating to the absentee ballot process, is consistent with the
guarded attitude with which the legislature views that process."
Lee v. Paulson, 2001 WI App 19, ¶7, 241 Wis. 2d 38, 623 N.W.2d 577.

                                    3
                                                                     No.   2020AP2038.bh


a written application therefor from a qualified elector of the

municipality."     The mandatory requirement is that each ballot be

matched with an application.

      ¶43    The Wisconsin Elections Commission (WEC) has designed,

approved, and distributed forms for statewide use by local election

officials.       Among   the    forms    are       a    separate    absentee      ballot

application      (form   EL-121)    and        a       combined    application      and

certification (form EL-122).            Milwaukee and Dane Counties, like

many other communities around the state, use form EL-122 for in-

person absentee voters.         The Campaign argues that form EL-122 is

not an application, and that all 170,140 in-person absentee ballots

cast in Dane and Milwaukee Counties therefore lacked the required

"written application."         This argument is incorrect.

      ¶44    "Written application" is not specially defined in the

election statutes, nor is any particular content prescribed.                         EL-

122         is      entitled            "Official             Absentee            Ballot

Application/Certification." (Emphasis added).                      Beyond containing

basic   voter    information     also    present         on   EL-121,      Form   EL-122
requires the elector to sign, stating: "I further certify that I

requested this ballot."        This would appear to satisfy the ordinary

meaning of a written ballot application.                   See Quick Charge Kiosk

LLC v. Kaul, 2020 WI 54, ¶18, 392 Wis. 2d 35, 944 N.W.2d 598 ("When

statutory language is not specially defined or technical, it is

given its 'common, ordinary, and accepted meaning.'" (quoting

State ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58,

¶45, 271 Wis. 2d 633, 681 N.W.2d 110)).



                                         4
                                                               No.   2020AP2038.bh


     ¶45       The   record   further   bears     out   its   function    as    an

application. In both Milwaukee and Dane Counties, voters completed

the application portion of EL-122 and showed it to an election

official before receiving a ballot.5            Then, after completing the

ballot, the voter signed the certification portion of the form,

which    the    clerk   witnessed.      Section    6.86(1)(ar)       contains   no

requirement      that   the   application   and    certification       appear   on

separate documents, and the facts demonstrate that the application

was completed before voters received a ballot.                  As best I can

discern from this record, EL-122 is a "written application" within

the meaning of § 6.86(1)(ar).           That it also serves as a ballot

certification form does not change its status as an application.6

     ¶46       Therefore, on the merits and the record before us, in-

person absentee voters using form EL-122 in Dane and Milwaukee

Counties did so in compliance with Wisconsin law.7




     5 The Campaign appears to suggest a different sequence of
events, but that is not what the record before us reflects.
     6 It  is   not   unusual   or    inherently  problematic   for
administrative forms to have multiple functions.      The MV1, for
example, serves as both an application for registration under Wis.
Stat. § 341.08 and an application for a certificate of title under
Wis.    Stat.    § 342.06.         See    https://wisconsindot.gov/
Documents/formdocs/mv1.pdf.
     7 It is presently unclear whether the statutes would be better
or more clearly effectuated by separating the application and
certification, or whether certain retention practices may be
problematic. The expedited nature of our review of this case does
not permit a full examination of this question. But the mandatory
procedure insofar as the voter is concerned——that he or she fill
out a written application——is surely satisfied.

                                        5
                                                                     No.    2020AP2038.bh


                                III.   WITNESS ADDRESSES

       ¶47    The Campaign also challenges several thousand absentee

ballots      cast    in       Milwaukee   and    Dane   Counties     where        election

officials      added       missing     witness     address      information        to    the

certification.           This challenge is oddly postured and seems to miss

the statutory requirements.

       ¶48    Absentee ballots cast in Wisconsin must be witnessed.

Wis.    Stat.       § 6.87(4)(b)1.          In    order    to     comply        with    this

requirement,         voters      place    absentee      ballots    in      an     unsealed

envelope, the back of which includes a certificate.                             § 6.87(2).

The certificate must include a statement for the witness to

certify, along with space for the witness's signature, printed

name, and "[a]ddress." Id. The law states that the "witness shall

execute" the relevant witness information——including, one would

presume, the required address. Id.     "If a certificate is missing

the    address      of    a    witness,   the    ballot    may    not   be       counted."

§ 6.87(6d).

       ¶49    Although Wis. Stat.           § 6.87(6d) requires an address,
§ 6.87(2) and (6d) are silent on precisely what makes an address

sufficient.         This is in stark contrast to other provisions of the

election statutes that are more specific.                 For example, Wis. Stat.

§ 6.34(3)(b)2. requires an identifying document to contain "[a]

current and complete residential address, including a numbered

street address, if any, and the name of the municipality" for the

document to be considered proof of residence.                       Similarly, Wis.

Stat. § 6.18 requires former residents to swear or affirm their
Wisconsin address as follows:                    "formerly residing at . . . in

                                            6
                                                                 No.   2020AP2038.bh


the . . . ward . . . aldermanic            district   (city,     town,    village)

of . . . County of . . . ."8 While the world has surely faced more

pressing questions, the contours of what makes an address an

address has real impact.          Would a street address be enough, but no

municipality?        Is the state necessary?          Zip code too?        Does it

matter if the witness uses their mailing address and not the

residential address (which can be different)?

       ¶50     Based on the record before the court, it is not clear

what       information     election    officials   added   to   what     number    of

certifications.       Wisconsin Stat. § 6.87(6d) would clearly prohibit

counting      a   ballot    if   the   entire   address    is   absent    from    the

certification.       However, if the witness provided only part of the

address——for example, a street address and municipality, but no

state name or zip code——it is at least arguable that this would

satisfy § 6.87(6d)'s address requirement.                  And, to the extent

clerks completed addresses that were already sufficient under the




       "And 'absent textual or structural clues to the contrary' a
       8

particular word or phrase used more than once in the same act is
understood 'to carry the same meaning each time.'"        Town of
Delafield v. Central Transport Kriewaldt, 2020 WI 61, ¶15 n.6, 392
Wis. 2d 427, 944 N.W.2d 819 (quoting State ex rel. DNR v. Wis.
Court of Appeals, Dist. IV, 2018 WI 25, ¶30, 380 Wis. 2d 354, 909
N.W.2d 114).

                                          7
                                                    No.   2020AP2038.bh


statute, I am not aware of any authority that would allow such

votes to be struck.9

     ¶51    The parties did not present comprehensive arguments

regarding which components of an address are necessary under the

statute.    It would not be wise to fully address that question now.

But I do not believe the Campaign has established that all ballots

where clerks added witness address information were necessarily

insufficient and invalid; the addresses provided directly by the

witnesses may very well have satisfied the statutory directive.

The circuit court's findings of fact reflect that many of these

ballots contained additions of the state name and/or zip code.       I

conclude the Campaign failed to provide sufficient information to

show all the witness certifications in the group identified were

improper, or moreover, that any particular number of ballots were

improper.

     ¶52    Although I do not believe the Campaign has offered

sufficient proof on this record to strike ballots, this broader

issue appears to be a valid election administration concern.      WEC,
other election officials, the legislature, and others may wish to

     9 The statute seems to suggest only the witness should fill
in the information necessary to comply with the statute. See Wis.
Stat. § 6.87(2) ("the witness shall execute . . . "). If a zip
code is not required under the statute, for example, I'm not sure
clerks would be prohibited from adding the zip code. Then again,
I'm not sure why they would want to add anything to an already
sufficient ballot, or what their authority would be to do so. It's
possible WEC guidance to add witness information is aimed at
complying with related WEC guidance that all aspects of a mailing
address——including city, state, and zip code——should be included
in the witness certification (arguably, information the statute
does not always require).     Regardless, this case is not well-
postured to answer these questions.

                                  8
                                                      No.   2020AP2038.bh


examine the requirements of the statute and measure them against

the guidance and practice currently in place to avoid future

problems.



                     IV.   DEMOCRACY IN THE PARK

     ¶53    Finally, the Campaign challenges 17,271 ballots the City

of Madison collected at "Democracy in the Park" events on September

27, 2020, and October 3, 2020.    According to the record, at these

events, sworn city election inspectors collected already completed

absentee ballots and served as witnesses for absentee voters who

brought an unsealed, blank ballot with them.       During the events,

no absentee ballots were distributed, and no absentee ballot

applications were distributed or received.

     ¶54    Under the law, when a voter requests an absentee ballot,

the voter must return the absentee ballot in a sealed envelope by

mail or "in person, to the municipal clerk issuing the ballot or

ballots."   Wis. Stat. § 6.87(4)(b)1.   The phrase "municipal clerk"

has a specific meaning in the election statutes.     It is defined as
"the city clerk, town clerk, village clerk and the executive

director of the city election commission and their authorized

representatives."    Wis. Stat. § 5.02(10) (emphasis added).10         A

sworn city election inspector sent by the clerk to collect ballots

would seem to be an authorized representative as provided in the

definition. Even if "municipal clerk" were not a specially-defined


     10When words are "specially-defined" they are given their
"special definitional meaning." State ex rel. Kalal v. Circuit
Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681
N.W.2d 110.

                                  9
                                                               No.   2020AP2038.bh


term, the only reasonable reading of the law would allow those

acting on a clerk's behalf to receive absentee ballots, not just

the clerk by him or herself.           After all, many clerks manage a full

office of staff to assist them in carrying out their duties.

Accordingly,     voters    who    returned     ballots   to     city    election

inspectors at the direction of the clerk returned their absentee

ballots    "in   person,   to    the    municipal   clerk"    as     required   by

§ 6.87(4)(b)1.

     ¶55    The Campaign, however, asserts that the "Democracy in

the Park" events were illegal in-person absentee voting sites that

failed to meet the statutory requirements under Wis. Stat. § 6.855.

Section 6.855(1) provides in relevant part:

     The governing body of a municipality may elect to
     designate a site other than the office of the municipal
     clerk or board of election commissioners as the location
     from which electors of the municipality may request and
     vote absentee ballots and to which voted absentee
     ballots shall be returned by electors for any
     election. . . . If the governing body of a municipality
     makes an election under this section, no function
     related to voting and return of absentee ballots that is
     to be conducted at the alternate site may be conducted
     in the office of the municipal clerk or board of election
     commissioners.
§ 6.855(1) (emphasis added).

     ¶56    An alternative absentee ballot site, then, must be a

location not only where voters may return absentee ballots, but

also a location where voters "may request and vote absentee

ballots." Id.    On the facts before the court, this is not what

occurred at "Democracy in the Park" locations.                Ballots were not

requested or distributed.        Therefore, Wis. Stat. § 6.855 is not on
point.

                                         10
                                                                   No.   2020AP2038.bh


       ¶57   In short, based on the record before the court and the

arguments presented, I           see no basis to conclude the ballots

collected     at    "Democracy      in    the    Park"    events    were    cast   in

contravention of Wisconsin law.             This challenge fails.



                                 V.      CONCLUSION

       ¶58   The people of Wisconsin deserve confidence that our

elections are free and fair and conducted in compliance with the

law.    Our elected leaders and election officials, including those

at WEC, should continue to earn the trust of all Wisconsinites.

The claims made by the Campaign in this case are not of widespread

fraud or serious election improprieties.                 These are ordinary sorts

of     election    administration         issues——for      example,      challenging

whether an "application" form in use statewide for a decade

constitutes a sufficient application (it does).                    While this does

not    diminish     the   importance      of    the   election     procedures      the

legislature        has    chosen,     Wisconsin's        electorate      should    be

encouraged that the issues raised in this case are focused on
rather technical issues such as whether a witness must include

their zip code as part of their address.

       ¶59   That does not mean there is nothing to improve or clarify

or correct. But as explained in the majority opinion, the Campaign

waited far too long to challenge guidance and practices established

weeks, months, or years earlier.                Laches rightly bars the relief

the Campaign seeks.         Even on the merits, however, the Campaign is

either incorrect on the law, or does not provide sufficient proof
to identify particular ballots that were improperly cast.                     At the

                                          11
                                                 No.   2020AP2038.bh


end of the day, nothing in this case casts any legitimate doubt

that the people of Wisconsin lawfully chose Vice President Biden

and Senator Harris to be the next leaders of our great country.

While the Campaign has every right to challenge ballots cast out

of compliance with the law, its efforts to make that showing in

this case do not succeed.

    ¶60   I am authorized to state that Justice ANN WALSH BRADLEY

joins this concurrence.




                               12
                                                      No.    2020AP2038.pdr


     ¶61   PATIENCE   DRAKE      ROGGENSACK,   C.J.         (dissenting).

Elections have consequences.     One candidate wins and the other

loses, but in every case, it is critical that the public perceive

that the election was fairly conducted.

     ¶62   In the case now before us, a significant portion of the

public does not believe that the November 3, 2020, presidential

election was fairly conducted.     Once again, four justices on this

court cannot be bothered with addressing what the statutes require

to assure that absentee ballots are lawfully cast.      I respectfully

dissent from that decision.      I write separately to address the

merits of the claims presented.1

     ¶63   The Milwaukee County Board of Canvassers and the Dane

County Board of Canvassers based their decisions on erroneous

advice when they concluded that changes clerks made to defective

witness addresses were permissible.    And, the Dane County Board of

Canvassers erred again when it approved the 200 locations for

ballot collection that comprised Democracy in the Park.                The

majority does not bother addressing what the boards of canvassers
did or should have done, and instead, four members of this court

throw the cloak of laches over numerous problems that will be

repeated again and again, until this court has the courage to

correct them.    The electorate expects more of us, and we are



     1 See Antonin Scalia, The Dissenting Opinion, 1994 J. Sup.
Ct. Hist. 33 (1994) ("Legal opinions are important, after all, for
the reasons they give, not the results they announce; results can
be announced in judgment orders without opinion. An opinion that
gets the reasons wrong gets everything wrong which is the function
of an opinion to produce.").

                                   1
                                                  No.   2020AP2038.pdr


capable of providing it.2      Because we do not, I respectfully

dissent.

                          I.   BACKGROUND

     ¶64   On November 3, 2020, people across Wisconsin and across

the country exercised their constitutional right to vote.        When

the initial Wisconsin canvass was completed on November 17, 2020,

Joseph R. Biden and Kamala D. Harris received 20,427 more votes

than Donald J. Trump and Michael R. Pence.

     ¶65   On November 18, 2020, President Trump, Vice President

Pence and the Trump campaign (the Petitioners) filed recount

petitions in Milwaukee and Dane Counties.    The recount petitions

alleged that the following errors occurred during the election in

both counties:

     (1)   Municipal clerks improperly completed missing
           information on absentee ballot envelopes related to
           witness addresses;

     (2)   In-person absentee voters did not submit written
           applications for an absentee ballot; and

     (3)   Voters who were not indefinitely confined claimed
           "indefinitely confined" status for the purposes of
           obtaining an absentee ballot without having to show
           a photo identification.
     ¶66   In addition to the above allegations raised during both

recounts, in Dane County, the Petitioners alleged error in counting

     2 See, e.g, Texas v. Pennsylvania, 592 U.S. ____, ____ (slip
op., at 1) (Dec. 11, 2020) (order denying motion to file bill of
complaint) (Alito and Thomas, J.J., statement on the denial of
Texas's motion to file a bill of complaint) ("In my view we do not
have discretion to deny the filing of a bill of complaint in a
case that falls within our original jurisdiction. . . . I would
therefore grant the motion to file the bill of complaint but would
not grant other relief, and I express no view on any other
issue")(internal citation omitted).

                                 2
                                                                No.   2020AP2038.pdr


all ballots received during Democracy in the Park events in Madison

on September 26, 2020, and October 3, 2020.

      ¶67    The recount lasted from November 20, 2020, to November

29, 2020.3        During the recount process, the Petitioners objected

to irregularities in how the voting was conducted pursuant to Wis.

Stat. § 9.01(5) (2017-18).4          Many irregularities were grounded in

Wisconsin Elections Commission (WEC) advice on voting process.

The   boards      of   canvassers   overruled      all   of    the    Petitioners'

irregularity objections.

      ¶68    As    they   relate    to   each     alleged     irregularity,     the

counties rejected the Petitioners' arguments for the following

reasons:

      (1)    Municipal      clerks       improperly         completed       missing

information       on   absentee    ballot    envelopes      related    to   witness

addresses.

      The Milwaukee County Board of Canvassers moved to accept
      ballots from envelopes with witness addresses that had
      been completed by clerks consistent with specific
      guidance by the WEC, which the Board viewed as consistent
      with Wis. Stat. § 6.87(6d).

      The Dane County Board of Canvassers also declined to
      "exclude envelopes that had a witness address added by
      the clerk."
      (2)    In-person     absentee      voters    did   not    submit      written

applications for an absentee ballot.


      3Milwaukee County completed and certified its results on
November 27, 2020, and Dane County completed and certified its
recount results on November 29, 2020.
      4All further references to the Wisconsin Statutes are to the
2017-18 version.

                                         3
                                                          No.   2020AP2038.pdr

    The Milwaukee County Board of Canvassers determined that
    there are multiple forms of application for an absentee
    ballot that can be made by absentee in-person voters and
    that the absentee ballot envelope provided to absentee
    in-person voters – which has the word "application"
    stated on it and must be completed by the voter – is an
    application for an absentee ballot. The Milwaukee Board
    thus rejected the Trump Campaign's challenge to ballots
    cast by in-person absentee voters.

    The Dane County Board of Canvassers voted not to exclude
    or draw down any absentee ballots on the basis that they
    "do    not   have    an    attached   or    identifiable
    application." . . . The Dane County Board of Canvassers
    concluded that review of absentee ballot applications is
    not a part of the statutory recount process under Wis.
    Stat. § 9.01(1)(b) and therefore the applications were
    not relevant to the recount.
    (3)   Voters   who   were   not       indefinitely   confined    claimed

"indefinitely confined" status for the purposes of obtaining an

absentee ballot without having to show a photo identification.

    The Milwaukee County Board of Canvassers found that "a
    designation of an indefinitely confined status is for
    each individual voter to make based upon their current
    circumstances" and that "no evidence of any voter in
    Milwaukee County [was] offered that has abused this
    process and voted through this status . . . not even an
    allegation that there was a single voter who abused this
    process to vote without providing proof of their ID, but
    eliminating proof that anyone did so. So there's no
    allegation . . . no proof . . . no evidence." . . . The
    Board voted to overrule any challenge to a voter with
    the status of "indefinitely confined."

    The Dane County Board of Canvassers also rejected the
    Trump Campaign's challenge that would have required
    invalidating the ballots of all electors in Dane County
    who declared indefinitely confined status. The Board
    specifically declined to separate or "draw down" the
    ballots cast by electors who declared indefinitely
    confined status.

          (4)   Ballots received during democracy in the park.

    The Dane County Board of Canvassers denied the
    challenge, ruling that the Democracy in the Park events
                                      4
                                                                  No.   2020AP2038.pdr

       were the equivalent of a human drop box and valid under
       the statute.

       ¶69   On December 1, 2020, the Petitioners filed a petition

for leave to file an original action with us.                      We denied that

petition on December 3, 2020. That same day, the Petitioners filed

two notices of appeal of the recount determinations pursuant to

Wis.   Stat.      § 9.01(6)(a).          Those    cases   were    consolidated     in

Milwaukee County and the Honorable Stephen Simanek was assigned to

the appeal pursuant to § 9.01(6)(b).

       ¶70   The circuit court held a hearing on December 11, 2020.

At the conclusion of oral argument, the circuit court affirmed the

recount determinations and, in so doing, adopted pages one through

thirty of the Respondents' Joint Proposed Findings of Fact and

Conclusions of Law.           After the circuit court entered its final

written decision, the Petitioners filed a notice of appeal.                       The

Petitioners also filed a petition for bypass under Wis. Stat.

§ 809.60(1).       Thereafter, we granted the petition for bypass and

assumed jurisdiction over this appeal.

                                   II.   DISCUSSION

                              A.   Standard of Review

       ¶71   In    a   Wis.    Stat.     § 9.01    proceeding,      post    election

challenges "are permissible provided that they may affect the

election results."        Logerquist v. Board of Canvassers for Town of

Nasewaupee, 150 Wis. 2d 907, 916, 442 N.W.2d 551 (Ct. App. 1989).

In such a proceeding, we review the determinations of the board of

canvassers, not those of the circuit court. Id. at 917.      "On
appellate review of a [] § 9.01(1) proceeding, the question is

whether the board [of canvasser's] findings are supported by
                                           5
                                                      No.   2020AP2038.pdr


substantial evidence.5     Carlson v. Oconto Bd. of Canvassers, 2001
WI App 20, ¶5, 240 Wis. 2d 438, 623 N.W.2d 195 (citing Logerquist,
150 Wis. 2d at 912).

     ¶72   This appeal also requires us to interpret and apply

Wisconsin statutes.    We interpret and apply statutes independently

as questions of law, while benefitting from the discussion of the

circuit court.   Voces De La Frontera, Inc. v. Clarke, 2017 WI 16,

¶12, 373 Wis. 2d 348, 891 N.W.2d 803.

                      B.   Alleged Irregularities

     ¶73   "If WEC has been giving advice contrary to statute, those

acts do not make the advice lawful.      WEC must follow the law.     We,

as the law declaring court, owe it to the public to declare whether

WEC's advice is incorrect.     However, doing so does not necessarily

lead to striking absentee ballots that were cast by following

incorrect WEC advice.      The remedy Petitioners seek may be out of

reach for a number of reasons."        Trump v. Evers, No. 2020AP1917-

OA, unpublished order (Wis. Dec. 3, 2020) (Roggensack, C.J.,

dissenting from the denial of the petition for leave to commence
an original action).

     ¶74   This case is guided by Wis. Stat. § 6.84 which provides:

     The legislature finds that voting is a constitutional
     right, the vigorous exercise of which should be strongly
     encouraged. In contrast, voting by absentee ballot is
     a privilege exercised wholly outside the traditional
     safeguards of the polling place. The legislature finds
     that the privilege of voting by absentee ballot must be
     carefully regulated to prevent the potential for fraud
     or abuse; to prevent overzealous solicitation of absent

     5 In the matter before us, the material facts are not
disputed. Rather, it is the legal consequences that follow from
these facts that forms the controversy.

                                   6
                                                  No.   2020AP2038.pdr

     electors who may prefer not to participate in an
     election; to prevent undue influence on an absent
     elector to vote for or against a candidate or to cast a
     particular vote in a referendum; or other similar
     abuses.

     Notwithstanding s. 5.01, with respect to matters
     relating to the absentee ballot process, ss. 6.86,
     6.87(3) to (7) and 9.01(1)(b)2. and 4. shall be construed
     as mandatory.    Ballots cast in contravention of the
     procedures specified in those provisions may not be
     counted.    Ballots counted in contravention of the
     procedures specified in those provisions may not be
     included in the certified result of any election.
Accordingly, the provisions that relate to obtaining and voting

absentee ballots must be carefully examined as a recount proceeds.6

                       C.   Witness Addresses

     ¶75   Wisconsin Stat. § 6.87(2) provides that absentee ballots

must be accompanied by a certificate.      The certificate may be

printed on the envelope in which an absentee ballot is enclosed.

Section 6.87(2) provides a model certificate, and directs that

certificates must be in "substantially" the same form as the model.

The model provides:

     The witness shall execute the following:

          I, the undersigned witness, subject to the
     penalties of s. 12.60 (1)(b), Wis. Stats., for false
     statements, certify that I am an adult U.S. citizen and
     that the above statements are true and the voting
     procedure was executed as there stated.      I am not a
     candidate for any office on the enclosed ballot (except
     in the case of an incumbent municipal clerk). I did not
     solicit or advise the elector to vote for or against any
     candidate or measure.

     6 See also Griffin v. Roupas, 385 F.3d 1128, 1130-31 (7th Cir.
2004) ("Voting fraud is a serious problem in U.S. elections
generally . . . and it is facilitated by absentee voting. In this
respect absentee voting is to voting in person as a take-home exam
is to a proctored one." (internal citations omitted)).

                                 7
                                                                No.   2020AP2038.pdr

               ....(Printed name)

               ....(Address)

    Signed ...."[7]
Accordingly, the plain language of § 6.87(2) requires that it is

the witness who must affix his or her signature and write in his

or her name and address.             Section 6.87(2) does not mention an

election official taking any action.

    ¶76        Wisconsin Stat. § 6.87(9) explains what                an election

official    may    do   if   an   absentee      ballot    is   received     with    an

improperly completed certificate or no certificate:

    [T]he clerk may return the ballot to the elector, inside
    the sealed envelope when an envelope is received,
    together with a new envelope if necessary, whenever time
    permits the elector to correct the defect and return the
    ballot within the period authorized under sub. (6).
Section 6.87(9)'s plain language authorizes election officials to

return the ballot to "the elector" to correct "the defect."                          It

does not authorize election officials to make corrections, i.e.,

to write anything on the certificate.

    ¶77        In addition, Wis. Stat. § 6.87(6d) provides that "[i]f

a certificate is missing the address of a witness, the ballot may

not be counted."        This language is clear.            And furthermore, its

legislative      history     confirms     its   plain    meaning.         Westmas    v.

Creekside Tree Serv., Inc., 2018 WI 12, ¶20, 379 Wis. 2d 471, 907
N.W.2d 68    (quoting     State   v.    Grunke,      2008 WI 82,    ¶22,     311
Wis. 2d 439, 752 N.W.2d 769) (explaining that courts may consult

legislative history to confirm a statute's plain meaning).                        This

subsection was added by 2015 Wis. Act 261.                A memorandum prepared

    7    Asterisks removed.

                                          8
                                                         No.   2020AP2038.pdr


by the Legislative Council provides that "Act 261 . . . requires

an absentee ballot to have a witness address to be counted.                An

absentee ballot voter must complete the certification and sign the

certification in the presence of a witness, and the witness must

sign the certificate and provide his or her name and address."

Wis.    Legis.    Council   Act   Memo,   2015   Wis.   Act    261,   at   2,

https://docs.legis.wiscinsin.gov/2015/related/lcactmemo/act261.p

df.

       ¶78   The contention that ballots with defective addresses

cannot be counted is supported by more than the plain meaning of

Wis. Stat. § 6.87(6d).       The requirement that such ballots not be

counted is found in Wis. Stat. § 6.84(2), which provides that the

provisions in § 6.87(6d) are "mandatory."

       ¶79   Notwithstanding the plain, clear requirements of two

statutes, WEC's guidance explicitly directs municipal clerks that

they "must take corrective actions in an attempt to remedy a

witness address error."       WEC guidance states, "municipal clerks

shall do all that they can reasonably do to obtain any missing
part of the witness address."       Then in addition, the WEC instructs

clerks to add witness address information even though the guidance

acknowledges that "some clerks have expressed [concern] about

altering information on the certificate envelope, especially in

the case of a recount."

       ¶80   The WEC ignores that the legislature provided only one

act an election official may take in regard to a defective witness

address:     mail the defective ballot back to the elector to correct
the error.       Wis. Stat. § 6.87(9).    That the legislature made one

                                     9
                                                                      No.   2020AP2038.pdr


choice about correcting a defective witness address excludes other

methods of correction.                "[T]he express mention of one matter

excludes other similar matters [that are] not mentioned."                             FAS,

LLC v. Town of Bass Lake, 2007 WI 73, ¶27, 301 Wis. 2d 321, 733
N.W.2d 287 (quoting Perra v. Menomonee Mut. Ins. Co., 2000 WI App
215, ¶12, 239 Wis. 2d 26, 619 N.W.2d 123) (modifications in the

original).         In addition, and similarly, § 6.87(2) states, "[t]he

witness shall execute the following . . . (Address)."                        It does not

state that clerks shall execute anything.

       ¶81    My    conclusion    that    errors        in    the    certification        of

absentee ballots require discarding those ballots is consistent

with    our     precedent.       In    Kaufmann    v.    La    Crosse       City    Bd.   of

Canvassers, 8 Wis. 2d 182, 98 N.W.2d 422 (1959), absentee ballots

were returned to a municipal clerk without bearing a notary's

signature on the accompanying certificate envelope, as required by

statute at that time.             The clerk added her signature to the

certificates. Id. at 183. We explained that the electors' failure

to     ensure      that   the   certificate       complied          with    the    statute
invalidated the ballots.               Additionally, we stated, "[t]he fact

that the . . . clerk further complicated the matter by signing her

name to the . . . certificate cannot aid the voter. The two wrongs

cannot make a right." Id. at 186.       The ballots were not counted.
Id.     In the case at hand, a defective witness address cannot be

corrected by a clerk, just as the signature of the notary could

not be completed by the clerk in Kaufmann.

       ¶82    In    Gradinjan    v.     Boho   (In      re    Chairman      in     Town   of
Worchester), 29 Wis. 2d 674, 139 N.W.2d 557 (1966), absentee

                                          10
                                                                 No.    2020AP2038.pdr


ballots were issued without the municipal clerk's initials or

signature, as required by statute at that time.              We concluded that

the   ballots   "should     not    have       been   counted." Id.   at   683.

Furthermore,    we   said    that       the     statute   that     obligated      the

invalidation of these ballots survived constitutional attack. Id.

at 683–84.      We emphasized that absentee voting is subject to

different statutory requirements than voting at a polling place,

i.e., while a ballot cast at a polling place without initials or

a signature may be countable, an absentee ballot subject to an

analogous defect is not. Id. at 684.        As we stated, "[c]learly,

the legislature could determine that fraud and violation of the

sanctity of the ballot could much more readily be perpetrated by

use of an absentee ballot than under the safeguards provided at a

regular polling place." Id.     In the case at hand, a witness

address is a statutory requirement, mandated by law, just as the

initials or signature of the municipal clerk was in Gradinjan.

      ¶83   The canvassing boards deferred to the WEC's guidance

about defective signatures and it appears that the circuit court
did so as well when interpreting Wis. Stat. § 6.87.                     The circuit

court stated:

      Adding, the requisite information by the clerk has been
      in effect since before the 2016 election. The election
      which Trump prevailed in Wisconsin, I believe, after a
      recount.    It's longstanding, I believe it's not
      prohibited by law, and it is therefore a reasonable
      interpretation to make sure, as the as the Court
      indicated earlier, that the will of the electors, the
      voters, are brought to fruition.
It is unfortunate that WEC has such sway, especially when its
"guidance" is contrary to the plain meaning of two statutes.

                                         11
                                                       No.   2020AP2038.pdr


       ¶84   Furthermore, we do not defer to administrative agencies

when interpreting statutes.      Wis. Stat. § 227.57(11); see also

Lamar Cent. Outdoor, LLC v. Div. of Hearings & Appeals, 2019 WI
109, ¶9, 389 Wis. 2d 486, 936 N.W.2d 573 (quoting Tetra Tech EC,

Inc. v. DOR, 2018 WI 75, ¶108, 382 Wis. 2d 496, 914 N.W.2d 21).

Accordingly, the issue is not whether the WEC adopted "a reasonable

interpretation," as the circuit court seems to have suggested.          We

follow the plain meaning rule when interpreting statutes, which we

do independently.     State ex rel. Kalal v. Circuit Court for Dane

Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681 N.W.2d 110.          "If the

meaning of the statute is plain, we ordinarily stop the inquiry."
Id., ¶45 (quoting Seider v. O'Connell, 2000 WI 76, ¶43, 236 Wis. 2d
211, 612 N.W.2d 659).

       ¶85   And finally, guidance documents "are not law, they do

not have the force or effect of law, and they provide no authority

for implementing or enforcing standards or conditions."           Service

Emps. Int'l Union, Local 1 v. Vos, 2020 WI 67, ¶102, 393 Wis. 2d
38, 946 N.W.2d 35.    Guidance documents "impose no obligations, set
no standards, and bind no one." Id.   "Functionally, and as a

matter of law, they are entirely inert." Id.

       ¶86   Administrative agencies, including the WEC, often treat

their guidance as if it were law, but that does not make it so.
Id.,    ¶143   (Roggensack,   C.J,    concurring/dissenting).         Such

treatment is inappropriate——it confuses people by making them

think that they have a legally cognizable reliance interest in

WEC's guidance when they do not.
                       D.   Written Applications

                                     12
                                                           No.    2020AP2038.pdr


     ¶87    The Petitioners assert that during the two weeks that

permit early in-person absentee voting 170,151 electors who did

not submit a sufficient "written application" before receiving an

absentee ballot cast votes.       The crux of the Petitioners' argument

is that the written application must be "separate" from the ballot

and the certification.

     ¶88    The statutes provide that in the two weeks leading up to

an election, electors may go to the municipal clerk's office and

apply for an absentee ballot.        Upon proof of identification, the

elector receives a ballot, marks the ballot, the clerk witnesses

the certification and the elector casts a vote by returning the

absentee ballot to the municipal clerk.         Wis. Stat. § 6.86(1)(b).

     ¶89    Pursuant to Wis. Stat. § 6.86(1)(ar), "the municipal

clerk shall not issue an absentee ballot unless the clerk receives

a written application therefor from a qualified elector."                 Other

statutes provide for similar requirements.            See, e.g., Wis. Stat.

§ 6.86(1)(a)1.-6. (stating that "[a]ny elector of a municipality

who is registered to vote . . . and who qualifies . . . as an
absent elector may make written application to the municipal clerk

of that municipality for an official ballot by one of the following

methods,"    which   are   then   listed);    Wis.    Stat.      § 6.86(1)(ac)

(stating    that   electors   "may   make   written    application     to   the

municipal clerk for an official ballot by means of facsimile

transmission or electronic mail").

     ¶90    We begin statutory interpretation with the language of

the statute.   Kalal, 271 Wis. 2d 633, ¶45.          "Statutory language is
given its common, ordinary, and accepted meaning, except that

                                     13
                                                             No.   2020AP2038.pdr


technical or specially-defined words or phrases are given their

technical or special definitional meaning." Id.

      ¶91   None   of   the   statutes     in   question   contain    the    word

"separate."    Rather, a "written application" is required before

the elector's identity is established with a photo identification

and the elector receives an absentee ballot.                  See Wis. Stat.

§§ 6.86(1)(a), (ac), (ar), (b), 6.86(2m).           Furthermore, § 6.86(2m)

provides that "The application form and instructions shall be

prescribed by the commission . . . ."            Here, the statutes do not

provide a form application; the statutes do not define what is

required on an application, but simply that it be written.                   Form

EL 122 was employed here to apply for a ballot in-person.

      ¶92   Form EL 122 requires the applicant for an absentee ballot

to provide the applicant's name, street address, city, and zip

code.     It also asks for the date of the election for which the

application is being made and the county and municipality in which

the   applicant    votes.      The   substantive     information      that    the

application requests is substantially similar to form EL 121, which
is titled "Wisconsin Application for Absentee Ballot."                  Each of

these application forms requires writing prior to being submitted

by electors in advance of an elector receiving an absentee ballot.8

                        E.    Indefinitely Confined



      8This order of operations was confirmed in several
affidavits. The affiants asserted that before they received their
ballots the clerk's office verified their photo identification and
voter registration.    The electors were then given an EL-122
envelope and instructed to complete it. Once the application was
completed, the voters received their ballots.

                                      14
                                                                No.    2020AP2038.pdr


       ¶93     Wisconsin Stat. § 6.86(2)(a) provides a manner by which

some electors may obtain an absentee ballot outside of the mode

outlined above.           Those who are "indefinitely confined because of

age,       physical   illness    or    infirmity     or   are   disabled    for   an

indefinite period" may apply for an absentee ballot on that basis.
Id. Those electors are then excused from the absentee ballot photo

identification requirement.             Wis. Stat. § 6.87(4)(b)1.

       ¶94     The Petitioners contend that all votes cast by electors

claiming indefinitely confined status after March 25, 2020 (the

date of McDonell's Facebook post)9 are invalid.                 However, we have

discussed the indefinitely confined status in Jefferson v. Dane

Cnty., 2020 WI 90, ___ Wis. 2d ___, ___ N.W.2d ____, which is

released today, December 14, 2020.

       ¶95     In   the    pending    matter,   we   do   not   have    sufficient

information about the 28,395 absentee voters who claimed this

status in Milwaukee and Dane counties to determine whether they

lawfully asserted that they were indefinitely confined prior to

receiving an absentee ballot.               Therefore, I go no further in
addressing this contention.

                            F.   Democracy in the Park

       ¶96     On September 26, 2020 and October 3, 2020, at more than

200 City of Madison parks,10 the City of Madison held events called,

"Democracy in the Park."             During those events, poll workers, also


       On March 25, 2020, Dane County Clerk, Scott McDonell, stated
       9

on Facebook that community members are encouraged to claim
indefinitely confined status due to COVID-19 and Governor Evers'
then-active Emergency Order #12.
       10   Affidavit of Maribeth Witzel-Behl, Madison City Clerk.

                                          15
                                                                 No.   2020AP2038.pdr


referred to as "election inspectors," helped in the completion of

ballot envelopes, acted as witnesses for voters and collected

completed        ballots.11      17,271   absentee    ballots    were    voted   and

delivered to these poll workers.12

      ¶97    The poll workers who staffed Democracy in the Park were

volunteers. They were not employees of the City of Madison Clerk's

office.

      ¶98    Wisconsin Stat. § 6.87(4)(b)1. requires that when voting

an absentee ballot "[t]he envelope [containing the ballot] shall

be mailed by the elector, or delivered in person, to the municipal

clerk issuing the ballot or ballots." In addition, the plain words

of Wis. Stat. § 6.84(2) specifically direct that the provisions of

§ 6.87(4)(b)1. "shall be construed as mandatory."                 Notwithstanding

the   use    of     "shall"      in   § 6.87(4)(b)1.     and    the     "mandatory"

requirement        to   comply    with    the    terms   of    § 6.87(4)(b)1.      in

§ 6.84(2), the 17,271 ballots that were collected in Madison parks

did not comply with the statutes.               Stated otherwise, they were not

"delivered in person, to the municipal clerk."
      ¶99    It is conceivable that the 200 sites for Democracy in

the Park could have become alternate absentee ballot sites.                       If

the Madison Common Council had chosen to designate a site other

than the municipal clerk's office as the location from which voters

could request and to which they could return absentee ballots, an

alternate absentee ballot site could have been established.                      Wis.

Stat. § 6.855(1).         The statute also provides that the governing

      11 Id.
      12  Id.

                                          16
                                                        No.    2020AP2038.pdr


body of a municipality may designate more than one alternate site.

§ 6.855(5).13

      ¶100 However, if Democracy in the Park were held to be 200

alternate absentee ballot sites, then "no function related to

voting and return of absentee ballots. . . .        may be conducted in

the office of the municipal clerk."       Wis. Stat. § 6.855(1).        This

requirement does not fit the facts because the Madison clerk's

office continued to provide and accept return of absentee ballots.

Therefore, these 200 park events do not meet the statutory criteria

set out in § 6.855 for alternate absentee ballot sites.

      ¶101 One wonders, what were they?      It is contended that they

were "human drop boxes."      That gives little comfort because drop

boxes are not found anywhere in the absentee voting statutes. Drop

boxes are nothing more than another creation of WEC to get around

the   requirements    of   Wis.   Stat.   § 6.87(4)(b)1.       The   plain,

unambiguous words of § 6.87(4)(b)1. require that voted ballots

"shall be mailed by the elector, or delivered in person, to the

municipal clerk issuing the ballot or ballots."         Drop boxes do not
meet the legislature's mandatory directive.

      ¶102 However,     because    drop   boxes   are    not    separately

identified as a source of illegal voting in this lawsuit, I will

not dwell on the accountability problems they create, but I do not

doubt that challenges to drop boxes in general and in specific

instances will be seen as problems in future elections. Therefore,




      13   However, 200 alternate sites does seem a bit much.

                                    17
                                                     No.   2020AP2038.pdr


we may have the opportunity to examine them in a case arising from

a subsequent election.14

     ¶103 It is also Respondent's contention that the poll workers

who staffed these events were agents15 of the city clerk; and

therefore, delivery of ballots to them was personal delivery to

the clerk within the meaning of Wis. Stat. § 6.87(4)(b)1.       This is

an amazing contention.     Without question, delivery to voluntary

poll workers is not "delivered in person to the municipal clerk,"

as § 6.87(4)(b)1. requires.

     ¶104 The legislature prescribed the absentee voting procedure

in Wis. Stat. § 6.87(4)(b)1. and commanded that those procedures

are "mandatory" in Wis. Stat. § 6.84(2).       Gatherings in 200 city

parks did not meet the statutory requirements for lawful absentee

voting.   They also lack the safety and solemnity that are attached

to personally delivering absentee ballots to the municipal clerk.

                           III.   CONCLUSION

     ¶105 The Milwaukee County Board of Canvassers and the Dane

County Board of Canvassers based their decisions on erroneous
advice when they concluded that changes clerks made to defective

witness addresses were permissible.    And, the Dane County Board of


     14We had the opportunity to examine the use of drop boxes in
Mueller v. Jacobs, 2020AP1958-OA, but the court refused to grant
review, from which decision Annette Kingsland Ziegler, J., Rebecca
Grassl Bradley, J. and I dissented.
     15I would be amazed if the City of Madison agreed that all
the volunteer poll workers who staffed Democracy in the Park were
legally agents of the city clerk given the exposure to liability
such a determination would bring. Lang v. Lions Club of Cudahy
Wis., Inc., 2020 WI 25, ¶25, 390 Wis. 2d 627, 939 N.W.2d 582 (lead
opinion).

                                  18
                                                 No.   2020AP2038.pdr


Canvassers erred again when it approved the 200 locations for

ballot collection that comprised Democracy in the Park.          The

majority does not bother addressing what the boards of canvassers

did or should have done, and instead, four members of this court

throw the cloak of laches over numerous problems that will be

repeated again and again, until this court has the courage to

correct them.   The electorate expects more of us, and we are

capable of providing it.    Because we do not, I respectfully

dissent.

    ¶106 I am authorized to state that Justices ANNETTE KINGSLAND

ZIEGLER, and REBECCA GRASSL BRADLEY join this dissent.




                               19
                                                       No.   2020AP2038.akz


     ¶107 ANNETTE KINGSLAND ZIEGLER, J.        (dissenting).         We are

called upon to declare what the law is.       See Marbury v. Madison,

5 U.S. (1 Cranch) 137, 177 (1803) ("It is emphatically the province

and duty of the judicial department to say what the law is.").

Once again, in an all too familiar pattern, four members of this

court abdicate their responsibility to do so.        They refuse to even

consider the uniquely Wisconsin, serious legal issues presented.

The issues presented in this case, unlike those in other cases

around the United States, are based on Wisconsin statutory election

law. Make no mistake, the majority opinion fails to even mention,

let alone analyze, the pertinent Wisconsin statutes.              Passing

reference to other states' decisionmaking is of little relevance

given the Wisconsin legal issues at stake.      See Roggensack, C.J.,

dissent, supra; Rebecca Grassl Bradley, J., dissent, infra.             The

people of Wisconsin deserve an answer——if not for this election,

then at least to protect the integrity of elections in the future.

Instead of providing clarity, the majority opinion is, once again,

dismissive of the pressing legal issues presented.
     ¶108 The    majority   author's     concurrence    is    even     more

dismissive of the need for clarity in Wisconsin election law

stating that he "understand[s] the desire for at least some clarity

regarding       the     underlying        election       administration

issues . . . [but]    its   just   not   possible."      Hagedorn,      J.,

concurrence, ¶36. Indeed, we are presented with a rare opportunity

to meaningfully engage in, among other things, a known conflict

between guidance, given by an unelected committee, and what the
law requires.    These are more than mere "election administration

                                   1
                                                                     No.    2020AP2038.akz


issues."    See Rebecca Grassl Bradley, J., dissent, infra.                           This

case presents not just a "desire" for clarity in the law, our

constitutional duty requires us to declare what the law is.                        Quite

obviously, defaulting to laches and claiming that it is "just not

possible," is directly contradicted by the majority author's own

undertaking.        If     it    is       important   enough    to   address     in   his

concurrence,       then    it        should    also   satisfy    the       discretionary

standard which overcomes the application of laches.                          Instead of

undertaking the duty to decide novel legal issues presented, this

court shirks its institutional responsibility to the public and

instead    falls    back        on    a    self-prescribed,     previously       unknown

standard it calls laches.

     ¶109 Stated differently, the majority claims the petitioners

were too late, should have acted earlier and therefore, the court

is neutered from being able to declare what the law is.                               The

majority basically reiterates respondents' soundbites.                             In so

doing, the majority seems to create a new bright-line rule that

the candidates and voters are without recourse and without any
notice should the court decide to later conjure up an artificial

deadline concluding that it prefers that something would have been

done earlier.       That has never been the law, and it should not be

today.    It is a game of "gotcha."                I respectfully dissent, because

I would decide the issues presented and declare what the law is.

                   I.     ABDICATION OF CONSTITUTIONAL DUTY

     ¶110 Unfortunately, our court's adoption of laches as a means

to avoid judicial decisionmaking has become a pattern of conduct.
A majority of this court decided not to address the issues in this

                                               2
                                                          No.   2020AP2038.akz


case, when originally presented to us by way of an original action.

Trump v. Evers, No. 2020AP1971-OA, unpublished order (Wis. Dec. 3.

2020).     In concluding that it is again paralyzed from engaging in

pertinent legal analysis, our court unfortunately provides no

answer or even any analysis of the relevant statutes, in the most

important election issues of our time.        See Hawkins v. Wisconsin

Elections Comm'n, 2020 WI 75, 393 Wis. 2d 629, 948 N.W.2d 877;

Trump v. Evers, No. 2020AP1971-OA (Rebecca Grassl Bradley, J.,

dissenting); Mueller v. Jacobs, No. 2020AP1958-OA, unpublished

order (Wis. Dec. 3, 2020) (Roggensack, C.J., Ziegler, and Rebecca

Grassl Bradley, JJ. dissenting); Wis. Voters Alliance v. Wisconsin

Elections Comm'n, No. 2020AP1930-OA, unpublished order (Wis. Dec.

4, 2020) (Roggensack, C.J., dissenting).

      ¶111 Instead, the majority relies on what only can be viewed

as a result-oriented application of the equitable doctrine of

laches to avoid declaring what the law is.         To be clear, I am not

interested in a particular outcome.       I am interested in the court

fulfilling its constitutional responsibility.           While sometimes it
may   be   difficult   to   undertake   analysis   of    hot-button     legal

issues——as a good number of people will be upset no matter what

this court does——it is our constitutional duty.            We cannot hide

from our obligation under the guise of laches.            I conclude that

the rule of law and the equities demand that we answer these

questions for not only this election, but for elections to come.

I have concern over this court's pattern of indecision because

that leaves no court declaring what Wisconsin election law is.
See Roggensack, C.J., dissent, supra; Rebecca Grassl Bradley, J.,

                                    3
                                                                No.    2020AP2038.akz


dissent, infra.        We can and should do better for the people of

Wisconsin and for the nation, which depends on Wisconsin following

its election laws.

      ¶112 Regarding this court's continued pattern of abdicating

its responsibility concerning election issues, earlier this term

in Hawkins, the same members of the court relied on laches, without

any analysis whatsoever of that doctrine, and denied a rightful

candidate    the     opportunity     to   be    placed   on    the    ballot   as   a

presidential candidate. Thus, the court likewise denied the voters

the opportunity to choose that candidate's name amongst the others

on   the   ballot.      See   Hawkins,        393 Wis. 2d 629      (Ziegler,    J.,

dissenting).1      The court in Hawkins, about two months before the

November election, declared that it was unable to act, citing the

doctrine of laches, and applied a newly invented and previously

unknown, self-imposed, result-oriented, laches-based deadline as

an excuse for inaction. Id.

           II.   LACHES DOES NOT AND SHOULD NOT BAR THIS CASE

      ¶113 Once      again,   the    majority       imposes   its    definition     of
laches, which is tailored to its judicial preference rather than

based on well-established legal principles.                   The majority must

know that under this court's previous laches jurisprudence, it

      1In 2016, the Green Party candidates received 31,072 votes.
See Certificate of Ascertainment for President, Vice President and
Presidential Electors General Election – November 8, 2016,
available       at      https://www.archives.gov/files/electoral-
college/2016/ascertainment-wisconsin.pdf.     In 2020, the Green
Party candidates received only 1,089 votes.       See WEC Canvass
Results    for     2020   General     Election,    available    at
https://elections.wi.gov/sites/elections.wi.gov/files/Statewide%
20Results%20All%20Offices%20%28pre-Presidential%20recount
%29.pdf.

                                          4
                                                            No.    2020AP2038.akz


should nonetheless address the merits of the issues. As this court

has consistently held, "[l]aches is an affirmative, equitable

defense designed to bar relief when a claimant's failure to

promptly bring a claim causes prejudice to the party having to

defend against that claim."         Wisconsin Small Bus. United, Inc. v.

Brennan, 2020 WI 69, ¶11, 393 Wis. 2d 308, 946 N.W.2d 101.                      In

Wisconsin, a defendant must prove three elements for laches to bar

a claim:    "(1) a party unreasonably delays in bringing a claim;

(2) a second party lacks knowledge that the first party would raise

that claim; and (3) the second party is prejudiced by the delay."
Id., ¶12.     Even if respondents carry their burden of proving all

three elements of laches, "application of laches is left to the

sound discretion of the court asked to apply this equitable bar."
Id.

      ¶114 The      petitioners    raised    four    allegations      regarding

election administration:           Absentee ballots lacking a separate

application;     absentee    envelopes      that   are   missing    or   have   a

defective witness address; indefinitely confined voters/faulty
advice from election officials; and ballots cast at Madison's

Democracy in the Park/ballot drop boxes.             The respondents cannot

demonstrate that laches bars a single one of these claims, and,

even if they could, the court could still and should exercise its

discretion to hear these issues.

                        A.   No Unreasonable Delay

      ¶115 The first element of a laches defense requires the

respondents    to    prove   the   petitioners     unreasonably     delayed     in
making their allegations.          "What constitutes a reasonable time

                                       5
                                                                        No.   2020AP2038.akz


will       vary   and    depends      on   the       facts   of   a    particular   case."

Wisconsin Small Bus. United, 393 Wis. 2d 308, ¶14.

       ¶116 Convenient to its purpose, the majority frames this case

to meet its preferred outcome.                       The majority characterizes this

suit as a challenge to general election policies rather than what

it is:       this lawsuit is a challenge to specific ballots that were

cast in this election, contrary to the law.                        The majority states,

"[t]he time to challenge election policies such as these is not

after all ballots in the election have been cast and the votes

tallied."         Majority op., ¶22.         According to the majority, "[s]uch

delay in light of these specific challenges is unreasonable." Id.

The majority misses the mark.

       ¶117 In          other     words,         contrary         to    the      majority's

characterizations,             this   case       is    not   about     general    election

procedure:          it    is    about      challenging       specific      ballots.      In

Wisconsin, while voting is a right, absentee voting is a privilege,

not a right.        Wis. Stat. § 6.84(1).              The Wisconsin Legislature has

created a set of mandatory rules to which the voters must adhere
for their absentee ballots to count.2                        Consistent with express

mandatory rules, the petitioners allege that certain ballots were

cast that did not adhere to the law and, therefore, should not be

counted.          It is a specific question:                  Were the ballots cast


       See Wis. Stat. § 6.84(2) ("Notwithstanding s. 5.01(1), with
       2

respect to matters relating to the absentee ballot process, ss.
6.86, 6.87(3) to (7) and 9.01(1)(b)2. and 4. shall be construed as
mandatory.    Ballots cast in contravention of the procedures
specified in those provisions may not be counted. Ballots counted
in contravention of the procedures specified in those provisions
may not be included in the certified result of any election.").

                                                 6
                                                                   No.   2020AP2038.akz


according to the law as stated in the statutes and if not, what,

if any, remedy, exists?

     ¶118 With this proper framing of the issue, it is clear that

the petitioners did not unreasonably delay in challenging the

ballots. To somehow require that challenges must be made and legal

relief given before an election, before the ballots are cast and

before a recount is absurd.         No recount would ever amount to relief

if that is the lodestar.

     ¶119 Thus, the petitioners did not unreasonably delay in

filing   this    suit,     and    this    element     of   laches    has      not   been

demonstrated     as   to    any   of     the   four   allegations        of   election

irregularity.

         B.     Respondents Knew Ballots Would Be Challenged.

     ¶120 The second element of laches addresses the knowledge of

the party asserting laches.               See Wis. Small Bus. United, 393
Wis. 2d 308, ¶18.          If the party lacks knowledge of claim, the

respondents have satisfied this element. Id.         The majority

summarily accepts, without any analysis, that "[t]he respondents
all . . . were unaware that the Campaign would challenge various

election procedures after the election . . . ."                      Majority op.,

¶23. Virtually nothing is in the record to support this assertion

other than the parties' statements.              In other words, the majority

accepts one side's statements as fact in order to disallow the

other side its day in court.

     ¶121 As explained above, this is a challenge to the ballots

cast in this election.             The President tweeted numerous times
shortly after Wisconsin announced the election results that he

                                           7
                                                                   No.    2020AP2038.akz


would       challenge   the        results   and   prove   certain       ballots    were

impermissibly cast.3 The majority chose to accept the respondents'

assertion that they did not see this lawsuit coming despite the

record to the contrary.

       ¶122 Moreover, the majority is incorrect that "nothing in the

record suggests" that the respondents knew what the petitioners

would be challenging.              Majority op., ¶23.      In fact, Wisconsin law

mandates that the petitioners expressly declare on what grounds

they plan to challenge the ballots in a recount.                           Wis. Stat.

§ 9.01(1).        In the petitioners' recount petition, the petitioners

specifically laid out these claims.

       ¶123 Thus, the majority's conclusion with respect to this

element is particularly lean given the record.                      It is at least

more       than   plausible    that     respondents    had    knowledge      that    the

petitioners would challenge the ballots in a lawsuit.

                        C.    Respondents Lack Prejudice.

       ¶124 Even      if     the    respondents    could   prove     the    first    two

elements, the respondents themselves are not prejudiced by this
delay.       "What amounts to prejudice . . . depends upon the facts

and circumstances of each case, but it is generally held to be

anything that places the party in a less favorable position." Wis.

Small Bus. United, 393 Wis. 2d 308, ¶19.                     The party seeking to

apply laches must "prove that the unreasonable delay" prejudiced

the party, not a third party.                State ex rel. Wren v. Richardson,

2019 WI 110, ¶32, 389 Wis. 2d 516, 936 N.W.2d 587.                         This court

       See, e.g., Donald J. Trump (@realDonaldTrump), Twitter (Nov.
       3

28,                2020,                 2:00                p.m.),
https://twitter.com/realDonaldTrump/status/1332776310196883461

                                             8
                                                               No.   2020AP2038.akz


recognizes    two      different   types   of    prejudice:    evidentiary     and

economic. Id., ¶33. Evidentiary prejudice is where "the defendant

is impaired from successfully defending itself from suit given the

passage of time." Id., ¶33 n.26.     Economic prejudice occurs when

"the costs to the defendant have significantly increased due to

the delay." Id.

      ¶125 The majority abandons these principles of laches and

instead focuses on the prejudice to third parties.                   The majority

states that "[t]o strike ballots cast in reliance on the guidance

now, and to do so in only in two counties, would violate every

notion of equity that undergirds our electoral system."                  Majority

op., ¶25.     This is a new manner in which to approach the legal

analysis of prejudice.          The majority does not explain how this

potential remedy prevents us from hearing the merits of this case.

The   majority    does    not   explain    how    these   notions     are   either

evidentiary or economic prejudice, nor does it consider how it

prejudices the actual parties in this case.                   It is unusual to

conclude that overwhelming prejudice exists such that the court is
paralyzed from considering whether the law was followed.                 In other

words, the majority seems to be saying that they do not wish to

grant relief and therefore they will not analyze the law.                     This

remedy-focused analysis is not typical to laches.

      ¶126 Neither type of prejudice applies to the respondents in

this case.    None of the respondents claimed that they were unable

to successfully defend themselves.              All respondents filed briefs

in this court addressing the merits.             The circuit court's opinion
addresses the merits.        Accordingly, evidentiary prejudice does not

                                       9
                                                        No.    2020AP2038.akz


apply.    Furthermore, no respondents have claimed that the costs of

defending this claim have "significantly increased due to the

delay."    Accordingly, economic prejudice does not apply.

     ¶127 At a more fundamental level, the respondents must prove

each of the elements.         The court cannot presume that the elements

are met.    Similarly, the court cannot assume that a party cannot

successfully defend itself nor that a party faces "significantly

increased" costs.       To do so forces this court to step out of our

role as a neutral arbiter.         See Service Emp. Int'l Union, Loc. 1

v. Vos, 2020 WI 67, ¶24, 393 Wis. 2d 38, 946 N.W.2d.

     ¶128 Therefore, the respondents cannot prove and did not even

allege    that   they   are   prejudiced.    Accordingly,     the   majority

determination in this regard is flawed.

                         D.    Equitable Discretion

     ¶129 Even if the majority was correct that the elements of

laches are met here, it still has the discretion to reach the

merits.    See Wis. Small Bus. United, 393 Wis. 2d 308, ¶12.             The

majority claims that the "only just resolution of these claims" is
to use laches to not address the merits of this case.               Majority

op., ¶29. Not so. Our constitutional responsibility is to analyze

the law and determine if it was followed regardless of whether any

remedy might be available.         In this way future elections benefit

from our analysis.       Curiously, it is unclear whether there is an

actual majority given the fact that the writer does exercise his

discretion to address the issues——again, a lack of clarity.

     ¶130 This court should address the merits because we should
declare what the law is.          The public has serious concerns about

                                      10
                                                         No.   2020AP2038.akz


the election and about our election laws.            Recent polls suggest

that the American public, regardless of party affiliation, has

serious   questions   about   the   integrity   of    the   November    2020

election.4   Our court has an opportunity to analyze the law and

answer the public's concerns, but it unfortunately declines this

opportunity for clarification.

     ¶131 The majority should declare what the law is.                 Every

single voter in this state is harmed when a vote is cast in


     4 See Rasmussen Reports, 61% Think Trump Should Concede to
Biden    (Nov.    19,    2020)   https://www.rasmussenreports.com/
public_content/politics/elections/election_2020/61_think_trump_s
hould_concede_to_biden (finding 47% of those who polled believe
that Democrats stole votes or destroy pro-Trump ballots in several
states to ensure that Biden would win); Politico, National Tracking
Poll,       Project       201133       (Nov.      6-9,       2020),
https://www.politico.com/f/?id=00000175-b306-d1da-a775-
bb6691050000 (finding 34% of those polled believed the election
was not free and fair); Jill Darling et al., USC Dornsife Daybreak
Poll Topline at 14 (Nov. 19, 2020), Post-Election Poll UAS318,
https://dornsife-center-for-political-future.usc.edu/past-polls-
collection/2020-polling/ (finding that those polled are only 58%
confident that all votes in the election were accurately counted);
R. Michael Alvarez, et al., Voter Confidence in the 2020
Presidential Election: Nationwide Survey Results (Nov. 19, 2020),
The Caltech/MIT Voting Technology Project Monitoring the Election,
2020    Presidential    Election   Survey    Reports   &    Briefs,
https://monitoringtheelection.us/2020-survey    (finding   39%   of
those polled are not confident that votes nationally were counted
as the voter intended); Yimeng Li, Perceptions of Election or Voter
Fraud in the 2020 Presidential Election: Nationwide Survey Results
(Nov. 23, 2020), The Caltech/MIT Voting Technology Project
Monitoring the Election, 2020 Presidential Election Survey Reports
& Briefs, https://monitoringtheelection.us/2020-survey (finding
between 29% and 34% of those polled believe voter fraud occurs);
Sharp Divisions on Vote Counts, as Biden Gets High Marks for His
Post-Election Conduct, Pew Research Center, U.S. Politics & Policy
(Nov.     20,     2020),     https://www.pewresearch.org/politics/
2020/11/20/sharp-divisions-on-vote-counts-as-biden-gets-high-
marks-for-his-post-election-conduct/ (finding that 41% of hose
polled believe the elections were run and administered not well).

                                    11
                                                               No.    2020AP2038.akz


contravention of the statutes.           See Wis. Stat. § 6.84(1).              This

court should conduct a rigorous analysis, and determine whether

the law was followed.

       ¶132 To counter these clear equities counseling us to reach

the   merits,     the   majority    nonetheless     seemingly        declines       the

opportunity in favor of a self-divined rule which would make it

nearly impossible to know when and how such a claim could be made.

The   majority    asserts    that    "[f]ailure     to   [raise      these    claims

earlier]    affects     everyone,      causing    needless      litigation          and

undermining confidence in the election results.                      It also puts

courts in a difficult spot.            Interpreting complicated election

statutes in days is not consistent with best judicial practices."

Majority op., ¶30.        A claim post-recount is always going to be

tight on timing.

       ¶133 Under the majority's new rule, a candidate will have to

monitor all election-related guidance, actions, and decisions of

not only the Wisconsin Elections Commission, but of the 1,850

municipal clerks who administer the election at the local level.
And that is just in one state!           Instead of persuading the people

of    Wisconsin    through   campaigning,     the    candidate        must    expend

precious resources monitoring, challenging, and litigating any

potential election-related issue hoping that a court might act on

an issue that may very well not be ripe.                 Moreover, it would be

nonsensical for a candidate, or worse, a disenfranchised voter, to

challenge an election law.          Thus, the majority's new rule does not

prevent    "needless     litigation";    it   spawns      it   in    the     form    of
preventative lawsuits to address any possible infraction of our

                                        12
                                                           No.    2020AP2038.akz


election laws.     We have the opportunity to answer important legal

questions now and should do so.

     ¶134 Similarly, the majority claims by not analyzing the law

it is bolstering public confidence.          I disagree.         As explained,

the American public has serious questions about the previous

election. See supra, ¶23 n.4. Instead of addressing these serious

questions, the majority balks and says some other party can bring

a suit at a later date.       See majority op., ¶31 n.11.         Lawsuits are

expensive and time-consuming and require that the person bringing

one has a claim.    These issues are presented here before us today.

If they are important enough to answer at a later date, they are

important to answer in this pending lawsuit today.           Addressing the

merits of this case would bolster confidence in this election and

future elections.    Even if the court does not conclude that relief

should be granted, this lawsuit is the opportunity to declare what

the law is——which is our constitutional duty——and will help the

public have confidence in the election that just occurred and

confidence in future elections.        An opinion of this court on the
merits would prevent any illegal or impermissible actions of

election officials going forward.         See Roggensack, C.J., dissent,

supra; Rebecca Grassl Bradley, J., dissent, infra.                Accordingly,

I fail to see how addressing the merits in this case would

undermine   confidence   in    the   election   results.         If   anything,

addressing the merits will reassure the people of Wisconsin and

our nation that our elections comport with the law and to the

extent that the legislature might need to act, it is clear where



                                     13
                                                       No.   2020AP2038.akz


the law might be that needs correction.        The court's indecision

creates less, not more clarity.

     ¶135 The   majority's   decision   not   to   address   the   merits

suffers from an even more insidious flaw——it places the will of

this court and the will of the Wisconsin Elections Commission above

the express intent of the legislature.         The majority uses the

potential remedy, striking votes, as an equitable reason to deny

this case.   Majority op., ¶31.   But the majority ignores that the

legislature specifically set forth a remedy that absentee ballots

cast in contravention of the statute not be counted.             See Wis.

Stat. § 6.84(2).   When the law is not followed, the counting of

illegal ballots effectively disenfranchises voters.            This past

election, absentee voting was at an extraordinarily high level.5

Perhaps this is why it mattered more now than ever that the law be

followed.    Also this might explain why the process has not been

objected to before in the form of a lawsuit like this one.             The

majority gives virtually no consideration to this fact.

     ¶136 Despite the fact that the majority relies on laches to
not declare the law in nearly all respects of the challenges

raised, it nonetheless segregates out the indefinitely confined

voter claim to analyze.      Notably absent is any explanation why

this claim is not treated like the other challenges.

     ¶137 Therefore, the majority's application of laches here is

unfortunate and doomed to create chaos, uncertainty, undermine

confidence and spawn needless litigation.          Instead of declaring


     5 In 2016, 830,763 electors voted using absentee ballots.          In
2020, 1,957,514 electors voted using absentee ballots.

                                  14
                                                         No.   2020AP2038.akz


what the law is, the majority is legislating its preferred policy.

It disenfranchises those that followed the law in favor of those

who acted in contravention to it.       This is not the rule of law; it

is the rule of judicial activism through inaction.

                           III.   CONCLUSION

     ¶138 As I would not apply laches in the case at issue and

instead would analyze the statutes and available remedies as well

as   the   actions   of   the   Wisconsin    Elections    Commission,      I

respectfully dissent.

     ¶139 I am authorized to state that Chief Justice PATIENCE

DRAKE ROGGENSACK and Justice REBECCA GRASSL BRADLEY join this

dissent.




                                   15
                                                                  No.    2020AP2038.rgb

      ¶140 REBECCA GRASSL BRADLEY, J.               (dissenting).        Once again,

the   majority      of     the     Wisconsin      Supreme       Court    wields      the

discretionary doctrine of laches as a mechanism to avoid answering

questions of law the people of Wisconsin elected us to decide.

Although nothing in the law compels its application, this majority

routinely hides behind laches in election law cases no matter when

a party asserts its claims.             Whether election officials complied

with Wisconsin law in administering the November 3, 2020 election

is of fundamental importance to the voters, who should be able to

rely on the advice they are given when casting their ballots.

Rather than fulfilling its duty to say what the law is, a majority

of this court unconstitutionally converts the Wisconsin Elections

Commission's mere advice into governing "law," thereby supplanting

the   actual    election         laws   enacted    by     the    people's     elected

representatives      in    the     legislature     and    defying       the   will    of

Wisconsin's citizens.            When the state's highest court refuses to

uphold the law, and stands by while an unelected body of six

commissioners rewrites it, our system of representative government

is subverted.
                                          I

      ¶141 In Wisconsin, we have a constitution, and it reigns

supreme in this state.            "By section 1 of article 4 the power of

the   state    to   deal    with    elections     except    as     limited     by    the

Constitution is vested in the senate and assembly to be exercised

under the provisions of the Constitution; therefore the power to

prescribe the manner of conducting elections is clearly within the

province of the Legislature."            State v. Kohler, 200 Wis. 518, 228
N.W. 895, 906 (1930) (emphasis added).                   The Wisconsin Elections

                                          1
                                                    No.   2020AP2038.rgb

Commission (WEC) possesses no authority to prescribe the manner of

conducting elections; rather, this legislatively-created body is

supposed to administer and enforce Wisconsin's election laws. Wis.

Stat. §§ 5.05(1) and (2m).   While WEC may not create any law, it

may "[p]romulgate rules under ch. 227 . . . for the purpose of

interpreting or implementing the laws regulating the conduct of

elections . . . ."   Wis. Stat. § 5.05(1)(f) (emphasis added).       It

is undisputed that the advice rendered by WEC was not promulgated

by rule but took the form of guidance.     "A guidance document does

not have the force of law."      Wis. Stat. § 227.112(3).        WEC's

guidance documents are merely "communications about the law——they

are not the law itself."   Serv. Employees Int'l Union, Local 1 v.

Vos, 2020 WI 67, ¶102, 393 Wis. 2d 38, 946 N.W.2d 35.     The majority

casts aside this black letter law, choosing to apply the majority's

subjective concept of "equity" in order to reach the outcome it

desires.1   In doing so, the majority commits grave error by

according WEC guidance the force of law.

     ¶142 Chapters 5 through 12 of the Wisconsin Statutes contain

the state's enacted election laws.    Section 5.01(1) states that
"[e]xcept as otherwise provided, chs. 5 to 12 shall be construed

to give effect to the will of the electors, if that can be

ascertained from the proceedings, notwithstanding informality or

failure to fully comply with some of their provisions."            This

     1 During oral arguments in this case, Justice Jill J. Karofsky
made the following statement (among others) to the President's
attorney:   "You want us to overturn this election so that your
king can stay in power, and that is so un-American."         When a
justice displays such overt political bias, the public's
confidence in the integrity and impartiality of the judiciary is
destroyed.

                                 2
                                                                No.    2020AP2038.rgb

substantial    compliance        provision    does    not    apply     to   absentee

balloting procedures, however:            "Notwithstanding s. 5.01(1), with

respect   to   matters     relating      to   the   absentee    ballot      process,

ss. 6.86, 6.87(3) to (7) and 9.01(1)(b)2. and 4. shall be construed

as mandatory.       Ballots cast in contravention of the procedures

specified in those provisions may not be counted.                   Ballots counted

in contravention of the procedures specified in those provisions

may not be included in the certified result of any election."                   Wis.

Stat. § 6.84(2) (emphasis added).

       ¶143 "Section      6.84(2)'s      strict     construction       requirement,

applicable to statutes relating to the absentee ballot process, is

consistent with the guarded attitude with which the legislature

views that process."        Lee v. Paulson, 2001 WI App 19, ¶¶7-8, 241
Wis. 2d 38, 623 N.W.2d 577. The legislature expressed its "guarded

attitude" toward absentee balloting in no uncertain terms, drawing

a sharp distinction between ballots cast in person versus those

cast    absentee:         "The   legislature        finds    that     voting   is   a

constitutional right, the vigorous exercise of which should be

strongly encouraged.        In contrast, voting by absentee ballot is a
privilege exercised wholly outside the traditional safeguards of

the polling place.         The legislature finds that the privilege of

voting by absentee ballot must be carefully regulated to prevent

the    potential    for     fraud   or    abuse;      to    prevent     overzealous

solicitation of absent electors who may prefer not to participate

in an election; to prevent undue influence on an absent elector to

vote for or against a candidate or to cast a particular vote in a

referendum; or other similar abuses."                      Wis. Stat. § 6.84(1)
(emphasis added).         While the ascertainable will of the election-

                                          3
                                                                No.   2020AP2038.rgb

day voter may prevail over a "failure to fully comply" with "some

of" the provisions governing conventional voting (§ 5.01), any

"[b]allots cast in contravention of" the law's absentee balloting

procedures "may not be counted." Wis. Stat. § 6.84(2). This court

has long recognized that in applying Wisconsin's election laws,

"an act done in violation of a mandatory provision is void."

Sommerfeld v. Bd. of Canvassers of City of St. Francis, 269 Wis.
299, 303, 69 N.W.2d 235 (1955) (emphasis added) (citation omitted).

      ¶144 In order "to prevent the potential for fraud or abuse"

associated with absentee voting, the legislature requires the laws

governing the absentee balloting process to be followed.                       Wis.

Stat. § 6.84(1).       If an absentee ballot is cast "in contravention"

of the absentee balloting procedures, it "may not be counted."

Wis. Stat. § 6.84(2).            If an absentee ballot is counted "in

contravention" of the absentee balloting procedures, it "may not

be included in the certified result of any election." Id.   Long

ago, this court understood that "we are obliged to conclude that

if absentee ballots are improperly delivered in contravention of

[Wisconsin's statutes], the Board of Canvassers is under duty to
invalidate and not include such ballots in the total count, whether

they are challenged at the election, or not."                 Olson v. Lindberg,

2 Wis. 2d   229,    238,    85 N.W.2d 775   (1957)   (emphasis    added).

Accordingly, if absentee ballots were counted in contravention of

the   law,      the    people    of     Wisconsin,    through    their     elected

representatives, have commanded the board(s) of canvassers to

exclude those absentee ballots from the total count, independent

of any legal challenge an aggrieved candidate may (or may not)
bring.

                                          4
                                                               No.   2020AP2038.rgb

     ¶145 The majority carelessly accuses the President of asking

this court to "disenfranchise" voters. Majority op., ¶27; Justices

Rebecca Frank Dallet's and Jill J. Karofsky's concurrence, ¶33.

In the election context, "disenfranchise" means to deny a voter

the right to vote.2     Under Article III, Section 1 of the Wisconsin

Constitution, "[e]very United States citizen age 18 or older who

is a resident of an election district in this state is a qualified

elector of that district."        This court possesses no authority to

remove any qualified elector's constitutionally-protected right to

vote.    But it is not "disenfranchisement" to uphold the law.                  "It

is true that the right of a qualified elector to cast his ballot

for the person of his choice cannot be destroyed or substantially

impaired.     However, the legislature has the constitutional power

to say how, when and where his ballot shall be cast . . . ."                   State

ex rel. Frederick v. Zimmerman, 254 Wis. 600, 613, 37 N.W.2d 472,

37 N.W.2d 473,    480    (1949).       And   the     judiciary      has    the

constitutional responsibility to say whether a ballot was cast in

accordance     with     the     law     prescribed        by     the     people's

representatives.
     ¶146 Each    of   the    President's    legal      claims   challenge      the

counting of certain absentee ballots, which the President argues

were cast in contravention of the Wisconsin Statutes. The majority

misconstrues Wisconsin law in asserting that "[t]hese issues could

have been brought weeks, months, or even years earlier."                 Majority

op., ¶30.     Section 9.01(11) of the Wisconsin Statutes provides

     2 Disenfranchise: "To deprive (someone) of a right, esp. the
right to vote; to prevent (a person or group of people) from having
the right to vote. — Also termed disfranchise." Disenfranchise,
Black's Law Dictionary (11th ed. 2019).

                                        5
                                                                No.    2020AP2038.rgb

that "[t]his section constitutes the exclusive judicial remedy for

testing the right to hold an elective office as the result of an

alleged   irregularity,        defect    or   mistake   committed       during   the

voting or canvassing process."           Only a "candidate voted for at any

election who is an aggrieved party" may bring an action under

Chapter   9.        Wis.   Stat.    §   9.01(1)(a).      Surely       the   majority

understands the absurdity of suggesting that the President should

have filed a lawsuit in 2016 or anytime thereafter.                   Why would he?

He was not "an aggrieved party"——he won.              Obviously, the President

could not have challenged any "irregularity, defect or mistake

committed during the voting or canvassing process" related to the

November 3, 2020 election until that election occurred.

       ¶147 The respondents recognize that under Chapter 9, the

"purpose of a recount . . . is to ensure that the voters, clerks

and boards of canvassers followed the rules in place at the time

of the election."           Misunderstanding what the governing rules

actually are, the respondents argue that having this court declare

the law at this point would "retroactively change the rules" after

the election. Justice Brian Hagedorn embraces this argument, using
a    misapplied     football    metaphor      that    betrays   the      majority's

contempt for the law:          "the [President's] campaign is challenging

the rulebook adopted before the season began."              Majority op., ¶32.

Justices Rebecca Frank Dallet and Jill J. Karofsky endorse the

idea that this court should genuflect before "the rules that were

in    place    at   the    time."       Justices     Dallet's   and     Karofsky's

concurrence, ¶34.          How astonishing that four justices of the

Wisconsin Supreme Court must be reminded that it is THE LAW that
constitutes "the rulebook" for any election——not WEC guidance——

                                          6
                                                            No.   2020AP2038.rgb

and election officials are bound to follow the law, if we are to

be governed by the rule of law, and not of men.

       ¶148 As the foundation for one of the President's claims,

Wis. Stat. § 6.87(6d) provides that "[i]f a certificate is missing

the address of a witness, the ballot may not be counted."                   The

only statutorily-prescribed means to correct that error is for the

clerk to "return the ballot to the elector, inside the sealed

envelope when an envelope is received, together with a new envelope

if necessary, whenever time permits the elector to correct the

defect and return the ballot within the period authorized."                Wis.

Stat. § 6.87(9).          Contrary to Wisconsin law, WEC guidance says

"the clerk should attempt to resolve any missing witness address

information prior to Election Day if possible, and this can be

done       through    reliable   information   (personal   knowledge,    voter

registration information, through a phone call with the voter or

witness)."3          WEC's "Election Administration Manual for Wisconsin

Municipal Clerks" erroneously provides that "[c]lerks may add a

missing witness address using whatever means are available. Clerks

should initial next to the added witness address."4                Nothing in
the election law statutes permits a clerk to alter witness address

information.         WEC's guidance in this regard does not administer or

enforce the law; it flouts it.

       Memorandum from Meagan Wolfe to Wisconsin County
       3                                                                    and
Municipal       Clerks       (Oct.      19,       2020),                     at
https://elections.wi.gov/sites/elections.wi.gov/files/2020-
10/Spoiling%20Ballot%20Memo%2010.2020.pdf.

       Wisconsin Elections Commission, Election Administration
       4

Manual   for  Wisconsin   Municipal  Clerks   (Sept.  2020), at
https://elections.wi.gov/sites/elections.wi.gov/files/2020-
10/Election%20Administration%20Manual%20%282020-09%29.pdf.

                                        7
                                                                 No.   2020AP2038.rgb

                                       II

      ¶149 Under    the   Wisconsin        Constitution,    "all       governmental

power derives 'from the consent of the governed' and government

officials may act only within the confines of the authority the

people give them.     Wis. Const. art. I, § 1."            Wis. Legislature v.

Palm, 2020 WI 42, ¶66, 391 Wis. 2d 497, 942 N.W.2d 900 (Rebecca

Grassl Bradley, J., concurring).             The confines of the authority

statutorily      conferred     on    the     WEC   limit    its        function    to

administering and enforcing the law, not making it.                    The Founders

designed our "republic to be a government of laws, and not of

men . . . bound by fixed laws, which the people have a voice in

making, and a right to defend."            John Adams, Novanglus: A History

of the Dispute with America, from Its Origin, in 1754, to the

Present Time, in Revolutionary Writings of John Adams (C. Bradley

Thompson ed. 2000) (emphasis in original).               Allowing any person,

or   unelected    commission    of   six,     to   be   "bound    by    no   law   or

limitation but his own will" defies the will of the people. Id.

      ¶150 The judiciary is constitutionally compelled to safeguard

the will of the people by interpreting and applying the laws duly
enacted by the people's representatives in the legislature.                        "A

democratic state must therefore have the power to . . . prevent

all those practices which tend to subvert the electorate and

substitute for a government of the people, by the people and for

the people, a government guided in the interest of those who seek

to pervert it."     State v. Kohler, 200 Wis. 518, 228 N.W. 895, 905

(1930).   The majority's abdication of its judicial duty to apply

the election laws of this state rather than the WEC's "rulebook"



                                       8
                                                 No.   2020AP2038.rgb

precludes any legislative recourse short of abolishing the WEC

altogether.

     ¶151 While some will either commend or condemn the court's

decision in this case based upon its impact on their preferred

candidate, the importance of this case transcends the results of

this particular election.   "A correct solution of the questions

presented is of far greater importance than the personal or

political fortunes of any candidate, incumbent, group, faction or

party.   We are dealing here with laws which operate in the

political field——a field from which courts are inclined to hold

aloof——a field with respect to which the power of the Legislature

is primary and is limited only by the Constitution itself." Id.

The majority's decision fails to recognize the primacy of the

legislative power to prescribe the rules governing the privilege

of absentee voting.    Instead, the majority empowers the WEC to

continue creating "the rulebook" for elections, in derogation of

enacted law.

     ¶152 "The purity and integrity of elections is a matter of

such prime importance, and affects so many important interests,
that the courts ought never to hesitate, when the opportunity is

offered, to test them by the strictest legal standards."   State v.

Conness, 106 Wis. 425, 82 N.W. 288, 289 (1900).         Instead of

determining whether the November 3, 2020 election was conducted in

accordance with the legal standards governing it, the majority

denies the citizens of Wisconsin any judicial scrutiny of the

election whatsoever.   "Elections are the foundation of American

government and their integrity is of such monumental importance
that any threat to their validity should trigger not only our

                                9
                                                                 No.    2020AP2038.rgb

concern but our prompt action."                 State ex rel. Zignego v. Wis.

Elec. Comm'n, 2020AP123-W (S. Ct. Order issued June 1, 2020

(Rebecca Grassl Bradley, J., dissenting)).                  The majority instead

belittles the President's claims of law violations as merely

"technical    issues       that   arise   in     the    administration       of   every

election."    Majority op., ¶31.          The people of Wisconsin deserve a

court that respects the laws that govern us, rather than treating

them with such indifference.

       ¶153 "Confidence in the integrity of our electoral processes

is essential to the functioning of our participatory democracy."

Purcell v. Gonzalez, 549 U.S. 1, 4 (2006).                  The majority takes a

pass   on   resolving       the   important      questions      presented      by   the

petitioners      in   this    case,    thereby         undermining     the    public's

confidence in the integrity of Wisconsin's electoral processes not

only    during    this     election,      but    in     every   future       election.

Alarmingly, the court's inaction also signals to the WEC that it

may continue to administer elections in whatever manner it chooses,

knowing that the court has repeatedly declined to scrutinize its

conduct.     Regardless of whether WEC's actions affect election
outcomes, the integrity of every election will be tarnished by the

public's mistrust until the Wisconsin Supreme Court accepts its

responsibility        to     declare      what     the     election      laws       say.

"Only . . . the supreme court can provide the necessary clarity to

guide all election officials in this state on how to conform their

procedures to the law" going forward.                   State ex rel. Zignego v.

Wis. Elec. Comm'n, 2020AP123-W (S. Ct. Order issued January 13,

2020 (Rebecca Grassl Bradley, J., dissenting)).



                                          10
                                                  No.   2020AP2038.rgb

     ¶154 This case represents only the majority's latest evasion

of a substantive decision on an election law controversy.5      While

the United States Supreme Court has recognized that "a state

indisputably has a compelling interest in preserving the integrity

of its election process[,]" Burson v. Freeman, 504 U.S. 191, 199

(1992), the majority of this court repeatedly demonstrates a lack

of any interest in doing so, offering purely discretionary excuses

like laches, or no reasoning at all.   This year, the majority in

Hawkins v. WEC declined to hear a claim that the WEC unlawfully

kept the Green Party's candidates for President and Vice President

off of the ballot, ostensibly because the majority felt the

candidates' claims were brought "too late."6    But when litigants

have filed cases involving voting rights well in advance of

Wisconsin elections, the court has "take[n] a pass" on those as

well, thereby unfailingly and "irreparably den[ying] the citizens

of Wisconsin a timely resolution of issues that impact voter rights

and the integrity of our elections."     State ex rel. Zignego v.

Wis. Elec. Comm'n, 2020AP123-W (S. Ct. Order issued January 13,

     5 Hawkins v. WEC, 2020 WI 75, ¶¶84, 86, 393 Wis. 2d 629, 948
N.W.2d 877 (Rebecca Grassl Bradley, J., dissenting) ("The majority
upholds the Wisconsin Elections Commission's violation of
Wisconsin law, which irrefutably entitles Howie Hawkins and Angela
Walker to appear on Wisconsin's November 2020 general election
ballot as candidates for President and Vice President of the United
States . . . . In dodging its responsibility to uphold the rule
of law, the majority ratifies a grave threat to our republic,
suppresses the votes of Wisconsin citizens, irreparably impairs
the integrity of Wisconsin's elections, and undermines the
confidence of American citizens in the outcome of a presidential
election.").
     6 Hawkins v. Wis. Elec. Comm'n, 2020 WI 75, ¶5, 393
Wis. 2d 629, 948 N.W.2d 877 (denying the petition for leave to
commence an original action).

                                11
                                                          No.   2020AP2038.rgb

2020 (Rebecca Grassl Bradley, J., dissenting)).           Having neglected

to identify any principles guiding its decisions, the majority

leaves Wisconsin's voters and candidates guessing as to when,

exactly, they should file their cases in order for the majority to

deem them worthy of the court's consideration on the merits.

     ¶155 The consequence of the majority operating by whim rather

than law is to leave the interpretation of multiple election

statutes in flux——or worse yet, in the hands of the unelected

members of the WEC.     "To be free is to live under a government by

law . . . .    Miserable is the condition of individuals, danger is

the condition of the state, if there is no certain law, or, which

is the same thing, no certain            administration   of the law[.]"

Judgment in Rex v. Shipley, 21 St Tr 847 (K.B. 1784) (Lord

Mansfield presiding) (emphasis added).              The Wisconsin Supreme

Court has an institutional responsibility to interpret law——not

for the benefit of particular litigants, but for citizens we were

elected to serve.       Justice for the people of Wisconsin means

ensuring the integrity of Wisconsin's elections.            A majority of

this court disregards its duty to the people of Wisconsin, denying
them justice.

                                  * * *

     ¶156 "This great source of free government, popular election,

should be perfectly pure."     Alexander Hamilton, Speech at New York

Ratifying Convention (June 21, 1788), in Debates on the Federal

Constitution 257 (J. Elliot ed. 1876).        The majority's failure to

act leaves an indelible stain on our most recent election.                 It

will also profoundly and perhaps irreparably impact all local,
statewide,    and   national   elections    going    forward,   with   grave

                                    12
                                                      No.   2020AP2038.rgb

consequence to the State of Wisconsin and significant harm to the

rule   of   law.   Petitioners   assert   troubling   allegations      of

noncompliance with Wisconsin's election laws by public officials

on whom the voters rely to ensure free and fair elections.         It is

our solemn judicial duty to say what the law is.        The majority's

failure to discharge its duty perpetuates violations of the law by

those entrusted to administer it.     I dissent.

       ¶157 I am authorized to state that Chief Justice PATIENCE

DRAKE ROGGENSACK and Justice ANNETTE KINGSLAND ZIEGLER join this

dissent.




                                 13
    No.   2020AP2038.rgb




1